 

Exhibit 10.1

 

CREDIT AGREEMENT

by and among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender,

EMMIS COMMUNICATIONS CORPORATION,

as Parent, and

EMMIS OPERATING COMPANY and

THE OTHER BORROWERS THAT ARE PARTIES
HERETO FROM TIME TO TIME,

as Borrowers

Dated as of April 12, 2019

 

 

 

 

10392144v17 4/12/2019 12:22 PM

1989.647

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

1.

DEFINITIONS AND CONSTRUCTION.

 

1

 

1.1.

 

Definitions

 

1

 

1.2.

 

Accounting Terms

 

35

 

1.3.

 

Code

 

36

 

1.4.

 

Construction

 

36

 

1.5.

 

Time References

 

37

 

1.6.

 

Schedules and Exhibits

 

37

2.

LOANS AND TERMS OF PAYMENT.

 

37

 

2.1.

 

Revolving Loans.

 

37

 

2.2.

 

[Intentionally Omitted].

 

38

 

2.3.

 

Borrowing Procedures.

 

38

 

2.4.

 

Payments; Prepayments.

 

39

 

2.5.

 

Promise to Pay; Promissory Notes.

 

43

 

2.6.

 

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.

 

43

 

2.7.

 

Crediting Payments

 

45

 

2.8.

 

Designated Account

 

45

 

2.9.

 

Maintenance of Loan Account; Statements of Obligations

 

45

 

2.10.

 

Fees.

 

46

 

2.11.

 

Letters of Credit.

 

46

 

2.12.

 

Special Provisions Applicable to Daily Three Month LIBOR.

 

54

 

2.13.

 

Capital Requirements.

 

55

 

2.14.

 

Joint and Several Liability of Borrowers.

 

56

3.

CONDITIONS; TERM OF AGREEMENT.

 

60

 

3.1.

 

Conditions Precedent to the Effectiveness of this Agreement

 

60

 

3.2.

 

Conditions Precedent to all Extensions of Credit

 

60

 

3.3.

 

Maturity

 

60

 

3.4.

 

Effect of Maturity

 

61

 

3.5.

 

Early Termination by Borrowers

 

61

 

3.6.

 

Conditions Subsequent

 

61

4.

REPRESENTATIONS AND WARRANTIES.

 

61

 

4.1.

 

Due Organization and Qualification; Subsidiaries.

 

62

 

4.2.

 

Due Authorization; No Conflict.

 

62

 

4.3.

 

Governmental Consents

 

63

 

4.4.

 

Binding Obligations; Perfected Liens.

 

63

 

4.5.

 

Title to Assets; No Encumbrances

 

64

 

4.6.

 

Litigation.

 

64

 

4.7.

 

Compliance with Laws

 

64

 

4.8.

 

No Material Adverse Effect

 

64

 

4.9.

 

Solvency.

 

65

 

4.10.

 

Employee Benefits

 

65

 

4.11.

 

Environmental Condition

 

66

 

4.12.

 

Complete Disclosure

 

66

 

4.13.

 

Patriot Act

 

66

 

4.14.

 

Indebtedness

 

67

 

4.15.

 

Payment of Taxes

 

67

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

4.16.

 

Margin Stock

 

67

 

4.17.

 

Governmental Regulation

 

67

 

4.18.

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

 

67

 

4.19.

 

Employee and Labor Matters

 

68

 

4.20.

 

Parent as a Holding Company

 

68

 

4.21.

 

Leases

 

69

 

4.22.

 

Eligible Accounts

 

69

 

4.23.

 

Hedge Agreements

 

69

 

4.24.

 

Material Contracts

 

69

5.

AFFIRMATIVE COVENANTS.

 

69

 

5.1.

 

Financial Statements, Reports, Certificates

 

69

 

5.2.

 

Reporting

 

70

 

5.3.

 

Existence

 

70

 

5.4.

 

Maintenance of Properties

 

70

 

5.5.

 

Taxes

 

70

 

5.6.

 

Insurance

 

70

 

5.7.

 

Inspection.

 

71

 

5.8.

 

Compliance with Laws

 

71

 

5.9.

 

Environmental

 

72

 

5.10.

 

Disclosure Updates

 

72

 

5.11.

 

Formation or Acquisition of Subsidiaries

 

72

 

5.12.

 

Further Assurances

 

73

 

5.13.

 

Location of Chief Executive Office

 

73

 

5.14.

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

 

73

 

5.15.

 

Compliance with ERISA and the IRC

 

74

 

5.16.

 

Material Contracts

 

74

 

5.17.

 

Austin Deposit Account

 

74

6.

NEGATIVE COVENANTS.

 

74

 

6.1.

 

Indebtedness

 

74

 

6.2.

 

Liens

 

74

 

6.3.

 

Restrictions on Fundamental Changes

 

75

 

6.4.

 

Disposal of Assets

 

75

 

6.5.

 

Nature of Business

 

75

 

6.6.

 

Prepayments and Amendments

 

75

 

6.7.

 

Restricted Payments

 

76

 

6.8.

 

Accounting Methods

 

77

 

6.9.

 

Investments

 

77

 

6.10.

 

Transactions with Affiliates

 

77

 

6.11.

 

Use of Proceeds

 

78

 

6.12.

 

Limitation on Issuance of Equity Interests

 

78

 

6.13.

 

Parent as Holding Company

 

78

 

6.14.

 

Employee Benefits

 

79

7.

FINANCIAL COVENANTS.

 

79

8.

EVENTS OF DEFAULT.

 

80

 

8.1.

 

Payments

 

80

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

8.2.

 

Covenants

 

80

 

8.3.

 

Judgments

 

80

 

8.4.

 

Voluntary Bankruptcy, etc

 

81

 

8.5.

 

Involuntary Bankruptcy, etc

 

81

 

8.6.

 

Default Under Other Agreements

 

81

 

8.7.

 

Representations, etc

 

81

 

8.8.

 

Guaranty

 

81

 

8.9.

 

Security Documents

 

81

 

8.10.

 

Loan Documents

 

82

 

8.11.

 

Change of Control

 

82

 

8.12.

 

ERISA

 

82

9.

RIGHTS AND REMEDIES.

 

82

 

9.1.

 

Rights and Remedies

 

82

 

9.2.

 

Remedies Cumulative

 

83

10.

WAIVERS; INDEMNIFICATION.

 

83

 

10.1.

 

Demand; Protest; etc

 

83

 

10.2.

 

Lender's Liability for Collateral

 

83

 

10.3.

 

Indemnification

 

83

11.

NOTICES.

 

84

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 

85

13.

ASSIGNMENTS; SUCCESSORS.

 

89

14.

AMENDMENTS; WAIVERS.

 

89

15.

TAXES.

 

90

16.

GENERAL PROVISIONS.

 

91

 

16.1.

 

Effectiveness

 

91

 

16.2.

 

Section Headings

 

91

 

16.3.

 

Interpretation

 

91

 

16.4.

 

Severability of Provisions

 

91

 

16.5.

 

Bank Product Providers

 

91

 

16.6.

 

Debtor-Creditor Relationship

 

92

 

16.7.

 

Counterparts; Electronic Execution

 

92

 

16.8.

 

Revival and Reinstatement of Obligations; Certain Waivers.

 

92

 

16.9.

 

Confidentiality.

 

93

 

16.10.

 

Survival

 

94

 

16.11.

 

Patriot Act; Due Diligence

 

94

 

16.12.

 

Integration

 

94

 

16.13.

 

Emmis as Agent for Borrowers

 

95

 

 

 

-iii-

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit C-1

 

Form of Compliance Certificate

Exhibit J-1

 

Form of Joinder

Exhibit P-1

 

Form of Perfection Certificate

 

 

 

Schedule A-1

 

Lender's Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule P-3

 

Permitted Indebtedness

Schedule R-1

 

Real Property Collateral

Schedule 3.1

 

Conditions Precedent

Schedule 3.6

 

Conditions Subsequent

Schedule 4.1(b)

 

Capitalization of Loan Parties

Schedule 4.1(c)

 

Capitalization of Loan Parties' Subsidiaries

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, Calls

Schedule 4.6(b)

 

Litigation

Schedule 4.10

 

Employee Benefits

Schedule 4.11

 

Environmental Matters

Schedule 4.14

 

Permitted Indebtedness

Schedule 4.19

 

Unions and Collective Bargaining Agreements

Schedule 4.24

 

Material Contracts

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 6.5

 

Nature of Business

 

 

 

-iv-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, is entered into as of April 12, 2019 by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association ("Lender"),
EMMIS COMMUNICATIONS CORPORATION, an Indiana corporation ("Parent"), EMMIS
OPERATING COMPANY, an Indiana corporation ("Emmis"), and those additional
entities that hereafter become parties hereto as  Borrowers in accordance with
the terms hereof by executing the form of Joinder attached hereto as Exhibit J-1
(together with Emmis, each a "Borrower" and individually and collectively,
jointly and severally, the "Borrowers").

The parties agree as follows:

1.

DEFINITIONS AND CONSTRUCTION.

1.1.Definitions.  As used in this Agreement, the following terms shall have the
following definitions:

"Account" means an account (as that term is defined in the Code).

"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.

"Account Party" has the meaning specified therefor in Section 2.11(g) of this
Agreement.

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

"Additional Documents" has the meaning specified therefor in Section 5.12 of
this Agreement.

"Administrative Borrower" has the meaning specified therefor in Section 16.13 of
this Agreement.

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

-1-

--------------------------------------------------------------------------------

 

"Agreement" means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, or corruption in any jurisdiction in which any Loan Party
or any of its Subsidiaries or Affiliates is located or is doing business.

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

"Applicable Margin" means 2.50 percentage points.

"Applicable Sublimit" means $2,500,000; provided, that such amount shall be
permanently reduced by $83,333.33 on the first day of each of full month
following the Closing Date through and including April 1, 2020 and shall be
$1,500,000 on and after April 1, 2020.

"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Lender to require that payments and proceeds of Collateral
be applied pursuant to Section 2.4(b)(ii) of this Agreement.

"Austin Joint Venture" means Emmis Austin Radio Broadcasting Company, L.P., a
Texas limited partnership, and Radio Austin Management, L.L.C., a Texas limited
liability company.

"Authorized Person" means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Lender's electronic platform or portal in accordance with its procedures for
such authentication.

"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

"Bank Product" means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Restricted Subsidiaries
by a Bank Product Provider:  (a) credit cards (including commercial cards
(including so-called "purchase cards", "procurement cards" or "p-cards")),
(b) payment card processing services, (c) debit cards, (d) stored value cards,
(e) Cash Management Services, or (f) transactions under Hedge Agreements.

-2-

--------------------------------------------------------------------------------

 

"Bank Product Agreements" means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products, including all Cash
Management Documents.

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Lender as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and (b) all Hedge Obligations, and (c) all amounts that
Lender is obligated to pay to a Bank Product Provider as a result of Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a Loan Party or its
Subsidiaries.

"Bank Product Provider" means Lender or any of its Affiliates, including each of
the foregoing in its capacity, if applicable, as a Hedge Provider.

"Bank Product Reserves" means, as of any date of determination, those reserves
that Lender deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.

"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.

"Base Rate" means the greater of (a) the Federal Funds Rate plus ½%, and (b) the
rate of interest announced, from time to time, within Lender at its principal
office in San Francisco as its "prime rate", with the understanding that the
"prime rate" is one of Lender's base rates (not necessarily the lowest of such
rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Lender
may designate (and, if any such announced rate is below zero, then the rate
determined pursuant to this clause (b) shall be deemed to be zero).  

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

-3-

--------------------------------------------------------------------------------

 

"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to this Agreement.

"Borrowing" means a borrowing consisting of Revolving Loans made by Lender.

"Borrowing Base" means, as of any date of determination, the result of:

(a)85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve; provided, that the portion of such amount that is predicated
on Eligible Accounts that the Account Debtor has failed to pay within 90 days
but not more than 120 days after the original invoice date thereof shall not at
any time exceed the Applicable Sublimit, less

 

(b)the aggregate amount of Reserves, if any, established by Lender from time to
time under Section 2.1(c) of this Agreement.

 

"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1 to
this Agreement.

 

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time.

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d)  certificates of deposit,

-4-

--------------------------------------------------------------------------------

 

time deposits, overnight bank deposits or bankers' acceptances maturing within
one year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof or the District of Columbia
or any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

"Cash Management Documents" means the agreements governing each of the Cash
Management Services of Lender utilized by a Loan Party, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the "Acceptance of Services",
the "Service Description" governing each such treasury management service used
by a Loan Party, and all replacement or successor agreements which govern such
Cash Management Services of Lender.

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

"CFC" means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.

"Change of Control" means that:  

(a)any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of Parent (or other securities convertible into such Equity
Interests) representing 35% or more of the combined voting power of all Equity
Interests of Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Directors of
Parent,

 

-5-

--------------------------------------------------------------------------------

 

(b)any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent or control over
the Equity Interests of such Person entitled to vote for members of the Board of
Directors of Parent on a fully-diluted basis (and taking into account all such
Equity Interests that such Person or group has the right to acquire pursuant to
any option right) representing 35% or more of the combined voting power of such
Equity Interests,

 

(c)during any period of 24 consecutive months commencing on or after the Closing
Date, the occurrence of a change in the composition of the Board of Directors of
Parent such that a majority of the members of such Board of Directors are not
Continuing Directors,

 

(d)Parent fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party, or

 

(e)the occurrence of any "Change of Control" as defined in the Term Loan
Indebtedness Documents or the Real Property Indebtedness Documents.

 

"Change in Law" means the occurrence after the date of this Agreement
of:  (a) the adoption or effectiveness of any law, rule, regulation, judicial
ruling, judgment or treaty, (b) any change in any law, rule, regulation,
judicial ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.

"Closing Date" means April 12, 2019.

"Code" means the New York Uniform Commercial Code, as in effect from time to
time.

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Lender under any of the Loan
Documents.

"Collections" means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

"Commitment" means, with respect to Lender, its Revolver Commitment.

-6-

--------------------------------------------------------------------------------

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief executive officer, chief
financial officer, vice president of finance or assistant treasurer of
Administrative Borrower to Lender.

"Confidential Information" has the meaning specified therefor in Section 16.9(a)
of this Agreement.

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by a Loan Party or one of its
Subsidiaries, Lender, and the applicable securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account).

"Daily Three Month LIBOR" means, for any day the rate per annum for United
States dollar deposits determined by Lender for the purpose of calculating the
effective interest rate for loans that reference Daily Three Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for the 3 month
delivery of funds in amounts approximately equal to the principal amount of such
loans (and, if such rate is below zero, the Daily Three Month LIBOR shall be
deemed to be zero).  Borrowers understand and agree that Lender may base its
determination of the Inter-Bank Market Offered Rate upon such offers or other
market indicators of the Inter-Bank Market as Lender in its discretion deems
appropriate, including but not limited to the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.  When interest is determined hereunder
in relation to Daily Three Month LIBOR, each change in the interest rate
hereunder shall become effective each Business Day that Lender determines that
Daily Three Month LIBOR has changed.

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

"Deposit Account" means any deposit account (as that term is defined in the
Code).

"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Lender).

"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Lender).

-7-

--------------------------------------------------------------------------------

 

"Digonex" means Digonex Technologies, Inc., an Indiana corporation.

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Loan Parties'
Accounts during such period, by (b) the Loan Parties' billings with respect to
Accounts during such period.

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

"Disqualified Equity Interests" means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

"Dollars" or "$" means United States dollars.

"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

"EBITDA" means, with respect to any fiscal period and with respect to Parent
determined, in each case, on a consolidated basis in accordance with GAAP:

(a)the consolidated net income (or loss) from continuing operations,

plus

(b)without duplication, the sum of the following amounts for such period to the
extent included in determining consolidated net income (or loss) from continuing
operations for such period:

 

(i)

unusual or non-recurring non-cash losses, including impairment losses,

 

(ii)

Interest Expense,

 

(iii)

income and franchise taxes,

-8-

--------------------------------------------------------------------------------

 

 

(iv)

depreciation and amortization expense.

 

(v)

non-cash compensation expense,

 

(vi)

non-cash loss on the sale or disposal of assets,

 

(vii)

non-cash trade and/or barter losses,

 

(viii)

non-cash loss attributable to non-controlling interests,

 

(ix)

non-cash loss on debt extinguishment, and to the extent paid prior to or at
closing, any premiums paid in cash with respect to the extinguishment of the
Existing Credit Facility, not to exceed $840,000 in the aggregate, and

 

(x)

to the extent paid or payable in cash, expenses incurred in such period in
connection with entering into the Permitted Indebtedness and any amendments
thereto in an aggregate amount not to exceed $250,000 during the term of this
Agreement,

minus

(c)without duplication, the sum of the following amounts for such period to the
extent included in determining consolidated net income (or loss) for such
period:

 

(i)

unusual or non-recurring non-cash gains

 

(ii)

non-cash gain on the sale or disposal of assets,

 

(iii)

interest income,

 

(iv)

non-cash trade and/or barter income,

 

(v)

non-cash gain attributable to non-controlling interests,

 

(vi)

non-cash gain on debt extinguishment

In addition, notwithstanding the foregoing, EBITDA for the following months
shall be deemed to be as follows:

-9-

--------------------------------------------------------------------------------

 

 

March 2018

$ 851,537

April 2018

$ 285,137

May 2018

$ 2,144,315

June 2018

$ 370,007

July 2018

$ 570,484

August 2018

$ 679,211

September 2018

$ 947,676

October 2018

$ 1,587,696

November 2018

$ 1,335,607

December 2018

$ 373,443

January 2019

($ 496,637)

February 2019

($ 78,210)

 

"Eligible Accounts" means those Accounts created by a Loan Party in the ordinary
course of its business, that arise out of such Loan Party's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Lender in Lender's Permitted Discretion to address the results of any
information with respect to the Loan Parties' business or assets of which Lender
becomes aware after the Closing Date, including any field examination performed
by or received by Lender from time to time after the Closing Date.  In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, finance charges, service charges,
discounts, credits, allowances, and rebates.  Eligible Accounts shall not
include the following:

(a)Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date,

 

(b)Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)Accounts with selling terms of more than 30 days,

 

(d)Accounts with respect to which the Account Debtor is an Affiliate of any Loan
Party or an employee or agent of any Loan Party or any Affiliate of any Loan
Party,

 

-10-

--------------------------------------------------------------------------------

 

(e)Accounts (i) arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional, or (ii) with respect to which the payment
terms are "C.O.D.", cash on delivery or other similar terms,

 

(f)Accounts that are not payable in Dollars,

 

(g)Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Lender (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Lender and, if
requested by Lender, is directly drawable by Lender, or (B) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Lender,

 

(h)Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the Loan Parties have
complied, to the reasonable satisfaction of Lender, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States or any other
Governmental Authority (exclusive, however, of Accounts with respect to which
Loan Parties have complied, to the reasonable satisfaction of Lender, with any
state requirements similar to the Assignment of Claims Act, 31 USC §3727),
provided that up to $600,000 of such Accounts (or with respect to which the
Account Debtor is the United States or any department, agency, or
instrumentality of the United States, $200,000 of such Accounts), shall not be
deemed ineligible pursuant to this clause (h),

 

(i)Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

 

(j)Accounts with respect to an Account Debtor whose Eligible Accounts owing to
Loan Parties exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Lender in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Lender based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

 

-11-

--------------------------------------------------------------------------------

 

(k)Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which any Loan
Party has received notice of an imminent Insolvency Proceeding,

 

(l)Accounts, the collection of which, Lender, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor's financial
condition,

 

(m)Accounts that are not subject to a valid and perfected first priority
Lender's Lien,

 

(n)Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,

 

(o)Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

 

(p)Accounts (i) that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Loan Party of the subject contract for goods or services, or
(ii) that represent credit card sales, or

 

(q)Accounts owned by a Person that is joined to this Agreement as a Loan Party
pursuant to the provisions of this Agreement, until the completion of a field
examination with respect to such Accounts, in each case, satisfactory to Lender
in its Permitted Discretion.

 

"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.

 

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of any Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of any Loan Party, or any of their predecessors
in interest.

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

-12-

--------------------------------------------------------------------------------

 

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

"Equipment" means equipment (as that term is defined in the Code).

"Equity Interests" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).

"Event of Default" has the meaning specified therefor in Section 8 of this
Agreement.

"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of the
Loan Parties and their Subsidiaries aged in excess of historical levels with
respect thereto and all book overdrafts of the Loan Parties and their
Subsidiaries in excess of historical practices with respect thereto, in each
case as determined by Lender in its Permitted Discretion.

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

-13-

--------------------------------------------------------------------------------

 

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.14), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

"Excluded Taxes"  means with respect to any payments to, or on account of a
Lender,  any tax imposed on the net income or net profits of Lender (including
any branch profits taxes), in each case imposed by the jurisdiction (or by any
political subdivision or taxing authority thereof in which Lender is organized
or the jurisdiction (or by any political subdivision or taxing authority
thereof) in which Lender's principal office is located in each case as a result
of a present or former connection between Lender and the jurisdiction or taxing
authority imposing the tax (other than any such connection arising solely from
Lender having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under this Agreement or any
other Loan Document).

"Existing Credit Facility" means the Amended and Restated Credit Agreement dated
as of April 18, 2017, among Borrower, Parent, the credit parties thereto, the
lenders party thereto, the Bank of New York Mellon (as administrative agent),
and Fifth Third Bank (as syndication agent).

"Extraordinary Advances" has the meaning specified therefor in Section
2.3(c)(ii) of this Agreement.

"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by any Loan Party or any of its Subsidiaries not in the
ordinary course of business (and not consisting of proceeds described in
Section 2.4(d)(iii) of this Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim (and not consisting of proceeds
described in Section 2.4(d)(iii) of this Agreement, but including proceeds of
business interruption insurance, (ii) indemnity payments (other than to the
extent such indemnity payments are immediately payable to a Person that is not
an Affiliate of any Loan Party or any of its Subsidiaries, and (iii) any
purchase price adjustment received in connection with any purchase agreement.

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

-14-

--------------------------------------------------------------------------------

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Lender from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

"Fee Letter" means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Lender, in form and substance reasonably
satisfactory to Lender.

"First Funding" means the funding of a Revolving Loan, the initial extension of
credit hereunder, in accordance with the terms and conditions of this Agreement,
including, the conditions set forth in Section 3 of this Agreement, and subject
to the following additional conditions precedent (i) the proceeds of such
Revolving Loan shall be used solely to fund the St. Louis Tax Payment, (ii)
Excess Availability, after giving effect to such payment of the St. Louis Tax
Payment, the funding of such Revolving Loan, and the payment of all other fees,
costs and expenses, if any, required to be paid by Borrowers on or before such
date under this Agreement or any other Loan Document, is not less than
$1,500,000, and (iii) Borrowers have provided Lender with written confirmation,
supported by reasonably detailed calculations, that, on a pro forma basis after
giving effect to such Revolving Loan and the St. Louis Tax Payment, the Loan
Parties and their Restricted Subsidiaries would have been in compliance with the
financial covenants in Section 7 of this Agreement for the fiscal quarter or
fiscal month, as applicable, ended immediately prior to the proposed date of
consummation of such proposed Revolving Loan and St. Louis Tax Payment.

"First Funding Date" means the date on which the First Funding occurs.

"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period.

"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period, (c) all
federal, state, and local income taxes required to be paid in cash during such
period but excluding taxes required to be paid with respect to the fiscal year
ended February 28, 2019 in connection with the sale by Emmis Radio, LLC and
Emmis Radio License, LLC of Stations located in St. Louis, Missouri on April 30,
2018, (d) all Restricted Payments paid (whether in cash or other property, other
than common Equity Interests) during such period, (e) all loans constituting
Permitted Intercompany Advances made to Digonex during such period, and (f) to
the extent not otherwise deducted from EBITDA for such period, all payments
required to be made during such period in respect of any funding deficiency or
funding shortfall with respect to any Pension Plan or for any Withdrawal
Liability.  

-15-

--------------------------------------------------------------------------------

 

"Funding Date" means the date on which a Borrowing occurs.

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

"Guarantor" means (a) each Person that guaranties all or a portion of the
Obligations, including Parent and any Person that is a "Guarantor" under the
Guaranty and Security Agreement, and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of this
Agreement.  For the avoidance of doubt, "Guarantor" shall not include any
Unrestricted Subsidiary.

"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by each of the Loan Parties to
Lender.

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

"Headquarters Facility" means the Real Property located at 40 Monument Circle,
Indianapolis, Indiana 46204.

"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

-16-

--------------------------------------------------------------------------------

 

"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

"Hedge Provider" means Lender or any of its Affiliates.

"Increased Reporting Event" means if (i) at any time Excess Availability is less
than the greater of (a) 12.5% of the Maximum Revolver Amount and (b) $1,500,000,
and (ii) the sum of the outstanding principal balance of the Revolving Loans and
the Letter of Credit Usage is greater than zero.

"Increased Reporting Period" means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 30 consecutive days.

"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and
(h) any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above.  For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
this Agreement.

"Indemnified Person" has the meaning specified therefor in Section 10.3 of this
Agreement.

-17-

--------------------------------------------------------------------------------

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

"Indiana Broadcasting" means Emmis Indiana Broadcasting, L.P., an Indiana
limited partnership.

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Lender, the form and substance
of which is reasonably satisfactory to Lender.

"Intercreditor Agreement" means the Intercreditor Agreement, dated as of even
date with this Agreement, executed and delivered by Lender, Emmis, and the Real
Property Lender.

"Interest Expense" means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

"Inventory" means inventory (as that term is defined in the Code).

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
GAAP.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustment for
increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment.

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by Lender for such use.

"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Lender and relating to such Letter of Credit.

-18-

--------------------------------------------------------------------------------

 

"Joinder" means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

"Lender" has the meaning set forth in the preamble to this Agreement, and shall
include its successors and assigns.

"Lender Expenses" means all (a) reasonable costs or expenses (including taxes
and insurance premiums) required to be paid by any Loan Party or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Lender, (b) documented, reasonable out-of-pocket fees or charges
paid or incurred by Lender in connection with Lender's transactions with each
Loan Party and its Subsidiaries under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, publication, real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Lender's reasonable customary fees and charges imposed or incurred in
connection with any background checks or OFAC/PEP searches related to any Loan
Party or its Subsidiaries, (d) Lender's reasonable customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any reasonable out-of-pocket costs and
expenses incurred in connection therewith, (e) reasonable customary charges
imposed or incurred by Lender resulting from the dishonor of checks payable by
or to any Loan Party or its Subsidiaries, (f) reasonable, documented
out-of-pocket costs and expenses paid or incurred by Lender to correct any
default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) field examination, appraisal, and valuation
fees and expenses of Lender related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.10 of this Agreement, (h)  Lender's
reasonable, documented costs and expenses (including reasonable and documented
attorneys' fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Lender's Liens in and to the Collateral, or
Lender's relationship with any Loan Party or any of its Subsidiaries,
(i) Lender's reasonable costs and expenses (including reasonable attorneys' fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), or amending,
waiving, or modifying the Loan Documents, and (j) Lender's reasonable and
documented costs and expenses (including reasonable and documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning any Loan Party or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether a lawsuit or other
adverse proceeding is brought, or in taking any enforcement action or any
Remedial Action with respect to the Collateral.

"Lender Representatives" has the meaning specified therefor in Section 16.9 of
this Agreement.

-19-

--------------------------------------------------------------------------------

 

"Lender-Related Person" means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

"Lender's Account" means the Deposit Account of Lender identified on Schedule
A-1 to this Agreement (or such other Deposit Account of Lender that has been
designated as such, in writing, by Lender to Borrowers).

"Lender's Liens" means the Liens granted by each Loan Party or its Subsidiaries
to Lender under the Loan Documents and securing the Obligations.

"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Lender for the account of a Loan Party or its Subsidiaries.

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender (including that
Lender has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(j) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Lender for the benefit of Lender in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) delivering
to Lender documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Lender, terminating all
of such beneficiaries' rights under the Letters of Credit, or (c) providing
Lender with a standby letter of credit, in form and substance reasonably
satisfactory to Lender, from a commercial bank acceptable to Lender (in its sole
discretion) in an amount equal to 105% of the then existing Letter of Credit
Usage (it being understood that the Letter of Credit Fee and all fronting fees
set forth in this Agreement will continue to accrue while the Letters of Credit
are outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).

"Letter of Credit Disbursement" means a payment made by Lender pursuant to a
Letter of Credit.

"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
this Agreement.

"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(e) of this Agreement.

"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(e) of this Agreement.

"Letter of Credit Sublimit" means $1,000,000.

"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.

-20-

--------------------------------------------------------------------------------

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

"Line Cap" means, as of any date of determination, the lesser of (a) the Maximum
Revolver Amount, and (b) the Borrowing Base as of such date of determination.

"Loan" means any Revolving Loan or Extraordinary Advance made (or to be made)
hereunder.

"Loan Account" has the meaning specified therefor in Section 2.9 of this
Agreement.

"Loan Documents" means this Agreement, the Control Agreements, any Borrowing
Base Certificate, the Cash Management Documents, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Mortgages, the Intercreditor Agreement,
any note or notes executed by Borrowers in connection with this Agreement and
payable to Lender, and any other instrument or agreement entered into, now or in
the future, by any Loan Party or any of its Subsidiaries and Lender in
connection with this Agreement (but specifically excluding Bank Product
Agreements).

"Loan Management Service" means Lender's proprietary loan management program
currently known as "Loan Manager" and any successor service or product of Lender
which performs similar services.

"Loan Party" means any Borrower or any Guarantor.

"Lockbox" means "Lockbox" as defined and described in the Cash Management
Documents.

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties' and their Subsidiaries' ability to perform their
obligations under the Loan Documents to which they are parties or of Lender's
ability to enforce the Obligations or realize upon the Collateral (other than as
a result of as a result of an action taken or not taken that is solely in the
control of Lender), or (c) a material impairment of the enforceability or
priority of Lender's Liens with respect to all or a material portion of the
Collateral.

"Material Contract" means, with respect to any Person, any contract or
agreement, the loss of which could reasonably be expected to result in a
Material Adverse Effect.

-21-

--------------------------------------------------------------------------------

 

"Maturity Date" means October 12, 2021; provided, that if on or prior to October
12, 2021, the Term Loan Indebtedness is refinanced or replaced as permitted
under this Agreement, or the maturity of the Term Loan Indebtedness is otherwise
extended to a date on or after September 12, 2025, in each case on terms
reasonably satisfactory to Lender, or the Term Loan Indebtedness has been repaid
in full in accordance with the terms of this Agreement the "Maturity Date" means
April 12, 2024.

"Maximum Revolver Amount" means $12,000,000.

"Monthly Covenant Testing Period" means a period (a) commencing on the last day
of the fiscal month of Parent most recently ended prior to a Monthly Covenant
Trigger Event for which Borrowers are required to deliver to Lender monthly,
quarterly or annual financial statements pursuant to Schedule 5.1 to this
Agreement, and (b) continuing through and including the first day after such
Monthly Covenant Trigger Event that Excess Availability has equaled or exceeded
the greater of (i) 30% of the Maximum Revolver Amount, and (ii) $3,600,000 for
30 consecutive days.

"Monthly Covenant Trigger Event" means if at any time Excess Availability is
less than the greater of (i) 30% of the Maximum Revolver Amount, and
(ii) $3,600,000.

"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Lender, in form and substance reasonably
satisfactory to Lender, that encumber the Real Property Collateral.

"Multiemployer Plan" means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

"Net Cash Proceeds" means:

(a)with respect to any sale or disposition by any Loan Party or any of its
Restricted Subsidiaries of any Collateral, the amount of cash proceeds received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of such Loan
Party or such Restricted Subsidiary, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to Lender under this Agreement
or the other Loan Documents and (B) Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such sale
or disposition, (ii) reasonable fees, commissions, and expenses related thereto
and required to be paid by such Loan Party or such Restricted Subsidiary in
connection with such sale or disposition, (iii) taxes paid or payable to any
taxing authorities by such Loan Party or such Restricted Subsidiary in
connection with such sale or disposition, in each case to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not

-22-

--------------------------------------------------------------------------------

 

an Affiliate of any Loan Party or any of its Restricted Subsidiaries, and are
properly attributable to such transaction, (iv) all amounts that are set aside
as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such sale or casualty, to the
extent such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are (x)
deposited into escrow with a third party escrow agent or set aside in a separate
Deposit Account that is subject to a Control Agreement in favor of Lender, and
(y) paid to Lender as a prepayment of the applicable Obligations in accordance
with Section 2.4(e) of this Agreement at such time when such amounts are no
longer required to be set aside as such a reserve, and (v) with respect to
proceeds of the sale or disposition of the Headquarters Facility, amounts
required to be used to repay the Real Property Indebtedness pursuant to the
terms of the Real Property Indebtedness Documents as in effect on the date
hereof; and

 

(b)with respect to the issuance or incurrence of any Indebtedness by any Loan
Party or any of its Restricted Subsidiaries, or the issuance by any Loan Party
or any of its Restricted Subsidiaries of any Equity Interests, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Loan Party or such Restricted Subsidiary
in connection with such issuance or incurrence, after deducting therefrom only
(i) reasonable fees, commissions, and expenses related thereto and required to
be paid by such Loan Party or such Restricted Subsidiary in connection with such
issuance or incurrence, and (ii) taxes paid or payable to any taxing authorities
by such Loan Party or such Restricted Subsidiary in connection with such
issuance or incurrence, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Loan Party or any of its
Restricted Subsidiaries, and are properly attributable to such transaction.

"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in "at risk status" within the

-23-

--------------------------------------------------------------------------------

 

meaning of IRC Section 430(i), (k) any Multiemployer Plan being in "endangered
status" or "critical status" within the meaning of IRC Section 432(b) or the
determination that any Multiemployer Plan is or is expected to be insolvent or
in reorganization within the meaning of Title IV of ERISA, (l) with respect to
any Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) an
"accumulated funding deficiency" within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan or Multiemployer Plan, (o) the failure to make by its due date
a required payment or contribution with respect to any Pension Plan or
Multiemployer Plan, (p) any event that results in or could reasonably be
expected to result in a liability by a Loan Party pursuant to Title I of ERISA
or the excise tax provisions of the IRC relating to Employee Benefit Plans or
any event that results in or could reasonably be expected to result in a
liability to any Loan Party or ERISA Affiliate pursuant to Title IV of ERISA or
Section 401(a)(29) of the IRC, or (q) any of the foregoing is reasonably likely
to occur in the following 30 days.

"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation.  Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Lender
for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of Credit
commissions, fees (including fronting fees) and charges, (v) Lender Expenses,
(vi)  fees payable under this Agreement or any of the other Loan Documents, and
(vii) indemnities and other amounts payable by any Loan Party under any Loan
Document.  Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

-24-

--------------------------------------------------------------------------------

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Other Taxes" has the meaning set forth in Section 15.

"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

"Parent" has the meaning specified therefor in the preamble to this Agreement.

"Patriot Act" has the meaning specified therefor in Section 4.13 of this
Agreement.

"Payment Conditions" means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

(a)no Default or Event of Default then exists or would arise as a result of the
consummation of such Specified Transaction,

 

(b)both (i) the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.10:1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Lender pursuant to Schedule 5.1 to this Agreement (to the
extent such proposed payment is a Fixed Charge, calculated on a pro forma basis
as if such proposed payment is a Fixed Charge made on the last day of such 12
month period (it being understood, to the extent such proposed payment is a
Fixed Charge, that such proposed payment shall also be a Fixed Charge made on
the last day of such 12 month period for purposes of calculating the Fixed
Charge Coverage Ratio under this clause (b) for any subsequent proposed payment
to fund a Specific Transaction)), and (ii) Excess Availability, (x) at all times
during the 30 consecutive days immediately preceding the date of such proposed
payment and the consummation of such Specified Transaction, calculated on a pro
forma basis as if such proposed payment was made, and the Specified Transaction
was consummated, on the first day of such period, and (y) after giving effect to
such proposed payment and Specified Transaction, in each case, is not less than
$5,000,000, and

 

(c)Administrative Borrower has delivered a certificate to Lender certifying that
all conditions described in clauses (a) and (b) above have been satisfied.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

"Perfection Certificate" means a certificate in the form of Exhibit P-1 to this
Agreement.

-25-

--------------------------------------------------------------------------------

 

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

"Permitted Dispositions" means:

(a)sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property no longer used in the conduct
of the business of the Loan Parties and their Restricted Subsidiaries that do
not materially interfere with the ordinary conduct of the business of Borrowers
and their Restricted Subsidiaries,

 

(b)sales of Inventory to buyers in the ordinary course of business,

 

(c)the granting of Permitted Liens,

 

(d)the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

 

(e)the making of Permitted Investments,

 

(f)the Specified Asset Dispositions, and

 

(g)other dispositions of Equipment; provided that the fair market value of such
Equipment sold or otherwise disposed of in any twelve month period does not
exceed $500,000.

 

"Permitted Holder" means Jeff Smulyan.

"Permitted Indebtedness" means:

(a)Indebtedness in respect of the Obligations,

 

(b)Indebtedness as of the Closing Date set forth on Schedule P-3 to this
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

 

(d)Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,

 

(e)the incurrence by any Loan Party or its Restricted Subsidiaries of
Indebtedness under Hedge Agreements that is incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with such Loan Party's or such Restricted Subsidiary's operations and not for
speculative purposes,

 

-26-

--------------------------------------------------------------------------------

 

(f)Indebtedness incurred in the ordinary course of business in respect of credit
cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,

 

(g)Indebtedness composing Permitted Investments,

 

(h)the Term Loan Indebtedness,

 

(i)the Real Property Indebtedness, and

 

(j)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year.

 

"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party other than Parent, (b) a Subsidiary of a Loan Party that is
not a Loan Party to another Subsidiary of a Loan Party that is not a Loan Party,
(c) a Subsidiary of a Loan Party that is not a Loan Party to a Loan Party, so
long as the parties thereto are party to the Intercompany Subordination
Agreement, (d) a Loan Party to the Austin Joint Venture for payment of
employment expenses and other expenses incurred by the Austin Joint Venture in
the ordinary course of its business and consistent with past practices in an
aggregate outstanding amount not to exceed $700,000 at any time, and (e) a Loan
Party to a Subsidiary of a Loan Party that is not a Loan Party, so long as
(i) the aggregate amount of all such loans does not exceed $500,000 in any
fiscal year, or, with respect to the fiscal year ending February 28, 2020, from
the Closing Date through February 28, 2020, (ii) at the time of the making of
such loan, no Default or Event of Default shall have occurred and be continuing
or would result therefrom, and (iii) Borrowers have provided Lender with written
confirmation, supported by reasonably detailed calculations, that, on a pro
forma basis after giving effect to such loan, the Loan Parties and their
Restricted Subsidiaries would have been in compliance with the financial
covenant(s) in Section 7 of this Agreement for the fiscal quarter or fiscal
month, as applicable, ended immediately prior to the proposed date of
consummation of such proposed loan.

"Permitted Investments" means:

(a)Investments in cash and Cash Equivalents,

 

(b)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

(c)advances made in connection with purchases of goods or services in the
ordinary course of business,

 

(d)Investments owned by any Loan Party or any of its Restricted Subsidiaries on
the Closing Date and set forth on Schedule P-1 to this Agreement,

-27-

--------------------------------------------------------------------------------

 

 

(e)Permitted Intercompany Advances,

 

(f)Investments resulting from entering into (i) Bank Product Agreements, or (ii)
agreements relative to obligations permitted under clause (g) of the definition
of Permitted Indebtedness,

 

(g)Equity Interests or other securities of Digonex acquired by Emmis in
connection with the satisfaction or enforcement of Indebtedness or claims due or
owing to Emmis (outside the ordinary course of business) or as security for any
such Indebtedness or claims, and

 

(h)other Investments in an aggregate amount not to exceed $500,000 during the
term of this Agreement.

 

"Permitted Liens" means:

(a)Liens granted to, or for the benefit of, Lender to secure the Obligations,

 

(b)Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Lender's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

 

(c)judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,

 

(d)Liens set forth on Schedule P-2 to this Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to this Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

 

(e)the interests of lessors under operating leases and non-exclusive licensors
under license agreements, and the interests of sublessees and sublicensees under
operating leases and license agreements to operate portions of the radio
spectrum, initially licensed to Borrowers and their Restricted Subsidiaries by
the United States Federal Communications Commission or its successor, that in
each case do not materially interfere with the ordinary conduct of the business
of Borrowers and their Restricted Subsidiaries.

 

(f)purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,

 

(g)Liens that are replacements of the Permitted Liens described in clauses (a)
through (f) to the extent that the original Indebtedness is the subject of
permitted Refinancing Indebtedness and so long as the replacement Liens only
encumber those assets that secured the original Indebtedness,

-28-

--------------------------------------------------------------------------------

 

 

(h)with respect to any Real Property, easements, rights of way, and zoning
restrictions and other similar encumbrances that both arise in the ordinary
course of business and that do not materially interfere with or impair the use
or operation thereof,

 

(i)a mortgage Lien on Emmis's fee interest in the Headquarters Facility and the
Whitestown Facility, in each case in favor of the Real Property Lender and
securing the Real Property Indebtedness,

 

(j)a Lien on Emmis's interests in the Austin Joint Venture in favor of the Term
Loan Lender, securing the Term Loan Indebtedness,

 

(k)Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

 

(l)Liens on amounts deposited to secure Borrowers' and their Subsidiaries
obligations in connection with the making or entering into of bids, tenders,
licenses or leases in the ordinary course of business and not in connection with
the borrowing of money,

 

(m)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness, and

 

(n)other Liens which do not secure Indebtedness for borrowed money or letters of
credit and as to which the aggregate amount of the obligations secured thereby
does not exceed $500,000.

 

"Permitted Protest" means the right of any Loan Party or any of its Restricted
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment; provided, that (a) a reserve
with respect to such obligation is established on such Loan Party's or its
Restricted Subsidiaries' books and records in such amount as is required under
GAAP, (b) any such protest is instituted promptly and prosecuted diligently by
such Loan Party or its Restricted Subsidiary, as applicable, in good faith, and
(c) Lender is satisfied that, while any such protest is pending, there will be
no impairment of the enforceability, validity, or priority of any of Lender's
Liens.

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $500,000.

-29-

--------------------------------------------------------------------------------

 

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, as applicable,  all prepared on a
basis consistent with Parent's historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

"Protective Advances" has the meaning specified therefor in Section 2.3(c)(i) of
this Agreement.

"Qualified Equity Interests" means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Restricted Subsidiaries and
the improvements thereto.

"Real Property Collateral" means the Real Property identified on Schedule R-1 to
this Agreement.

"Real Property Indebtedness" means the $23,000,000 term loan made by the Real
Property Lender to Emmis and Indiana Broadcasting in accordance with the Real
Property Indebtedness Documents and any Refinancing Indebtedness in respect of
such Indebtedness.

"Real Property Indebtedness Documents" means, collectively, (i) that certain
Loan Agreement dated as of the date hereof by and among Emmis, Indiana
Broadcasting, and Real Property Lender, (ii) that certain Promissory Note dated
as of the date hereof in an original principal amount of $23,000,000 executed by
Emmis and Indiana Broadcasting in favor of Real Property Lender, (iii) that
certain Real Estate Mortgage, Security Agreement and Fixture Filing dated as of
the date hereof by and between Emmis and Real Property Lender, (iv) that certain
Assignment of Rents and Leases dated as of the date hereof by and between Emmis
and Real Property Lender, (v) that certain Environmental Indemnity Agreement
dated as of the date hereof by and between Emmis and Real Property Lender, (vi)
that certain Real Estate Mortgage, Security Agreement and Fixture Filing dated
as of the date hereof by and between Indiana Broadcasting and Real Property
Lender, (vii) that certain Assignment of Rents and Leases dated as of the date
hereof by and between Indiana Broadcasting and Real Property Lender, and (viii)
that certain Environmental Indemnity Agreement dated as of the date hereof by
and between Indiana Broadcasting and Real Property Lender.

"Real Property Lender" means STAR Financial Bank.

"Receivable Reserves" means, as of any date of determination, those reserves
that Lender deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount.

-30-

--------------------------------------------------------------------------------

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:

(a)such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

 

(b)such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of
Lender,

 

(c)if the Indebtedness that is refinanced, renewed, or extended was subordinated
in right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to Lender as those that were
applicable to the refinanced, renewed, or extended Indebtedness,

 

(d)the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

 

(e)if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured, and

 

(f)if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Lender, and (ii) the Liens securing
such refinancing, renewal or extension shall not have a priority more senior
than the Liens securing such Indebtedness that is refinanced, renewed or
extended.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

"Required Availability" means Excess Availability exceeds $1,000,000.

-31-

--------------------------------------------------------------------------------

 

"Reserves" means, as of any date of determination, Bank Product Reserves,
Receivables Reserves, and those other reserves that Lender deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves with respect to (a) sums that any
Loan Party or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases), and (b) amounts owing by any Loan Party or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien), which Lien or trust, in the Permitted Discretion
of Lender likely would have a priority superior to Lender's Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral) with respect to the Borrowing Base or the Maximum Revolver
Amount.

"Restricted Payment" means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by Parent or any of its Restricted Subsidiaries
(including any payment in connection with any merger or consolidation involving
Parent or any of its Subsidiaries) or to the direct or indirect holders of
Equity Interests issued by Parent or any of its Restricted Subsidiaries in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Parent or any of its Restricted Subsidiaries, or
(b) any purchase, redemption, making of any sinking fund or similar payment, or
other acquisition or retirement for value (including in connection with any
merger or consolidation involving Parent or any of its Subsidiaries) any Equity
Interests issued by Parent or any of its Restricted Subsidiaries, or (c) any
making of any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Parent or any
of its Restricted Subsidiaries now or hereafter outstanding.  

"Restricted Subsidiary" means each Subsidiary of Parent other than any
Unrestricted Subsidiary.

"Revolver Commitment" means Lender's Revolver Commitment as set forth beside
Lender's name on Schedule C-1 to this Agreement.

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Protective Advances), plus
(b) the amount of the Letter of Credit Usage.

"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of this
Agreement.

"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case of clauses (a) through
(d) that is a target of Sanctions, including a target of any country sanctions
program administered and enforced by OFAC.

-32-

--------------------------------------------------------------------------------

 

"Sanctioned Person" means, at any time, (a) any a Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
relevant Governmental Authority, (b) a Person or legal entity that is a target
of Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over Lender or any Loan Party or any of
their respective Subsidiaries or Affiliates.

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

"Securities Account" means a securities account (as that term is defined in the
Code).

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

"Specified Asset Disposition" has the meaning specified therefore in the Fee
Letter.

-33-

--------------------------------------------------------------------------------

 

"Specified Transaction" means, any optional prepayment of Indebtedness or
Restricted Payment (or declaration of any optional prepayment or Restricted
Payment).

"Standard Letter of Credit Practice" means, for Lender, any domestic or foreign
law or letter of credit practices applicable in the city in which Lender issued
the applicable Letter of Credit or, for its branch or correspondent, such laws
and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter of credit practices are of banks that regularly issue letters of credit
in the particular city, and (b) which laws or letter of credit practices are
required or permitted under ISP or UCP, as chosen in the applicable Letter of
Credit.

"Station" means any radio station owned by any Loan Party.

"St. Louis Tax Payment" means, as of any date of determination, all tax
liability of the Loan Parties as of such date with respect to the fiscal year
ended February 28, 2019 in connection with the sale by Emmis Radio, LLC and
Emmis Radio License, LLC of certain of its Stations located in St. Louis,
Missouri on April 30, 2018.

"Subject Holder" has the meaning specified therefor in Section 2.4(e)(vi) of
this Agreement.  

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.

"Term Loan Indebtedness" means the $4,000,000 term loan made by the Term Loan
Lender to Emmis in accordance with the Term Loan Indebtedness Documents and any
Refinancing Indebtedness in respect of such Indebtedness.

"Term Loan Indebtedness Documents" means, collectively, (i) that certain Term
Loan Note and Agreement by and between Emmis and the Term Loan Lender dated as
of the date hereof and (ii) that certain Pledge Agreement by and between Emmis
and the Term Loan Lender, dated as of the date hereof.

"Term Loan Lender" means Barrett Investment Partners, LLC.

-34-

--------------------------------------------------------------------------------

 

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Lender for use.

"Unfinanced Capital Expenditures"  means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business), or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period, such expenditures are made
pursuant to a written agreement.

"United States" means the United States of America.

"Unrestricted Subsidiaries" means Digonex Technologies, Inc., an Indiana
corporation, TagStation, LLC, an Indiana limited liability company, NextRadio,
LLC, an Indiana limited liability company, NextRadio Sales, LLC, an Indiana
limited liability company, Emmis Radio Holding Corporation, an Indiana
corporation, Emmis Radio Holding II Corporation, an Indiana corporation,
Emmis  New York Radio LLC, a Delaware limited liability company, Emmis New York
Radio License LLC, a Delaware limited liability company, Radio Austin
Management, LLC, a Texas limited liability company, Emmis Austin Radio
Broadcasting Company, L.P., a Texas limited partnership, and any other
Subsidiary of the Loan Parties that is formed or acquired after the Closing Date
in accordance with the terms of this Agreement and designated in writing to
Lender as an Unrestricted Subsidiary prior to the date of such formation or
acquisition.

"Unused Line Fee" has the meaning specified therefor in Section 2.10(c) of this
Agreement.

"Voidable Transfer" has the meaning specified therefor in Section 16.8 of this
Agreement.

"Whitestown Facility" means the Real Property located at 5875 Perry Worth Road,
Whitestown, Indiana.

"Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

1.2.Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Lender that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Lender notifies Administrative Borrower that Lender requests an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such Accounting Change or in the application thereof,
then Lender and Borrowers agree that they will negotiate in good faith
amendments to the provisions of this Agreement that are directly affected by
such Accounting Change with the intent of having the

-35-

--------------------------------------------------------------------------------

 

respective positions of Lender and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred.  When used herein, the term "financial
statements" shall include the notes and schedules thereto.  Whenever the term
"Parent" is used in respect of a financial covenant or a related definition, it
shall be understood to mean the Loan Parties and their Subsidiaries on a
consolidated basis, but excluding the Unrestricted Subsidiaries (other than
50.1% of the Austin Joint Venture), unless the context clearly requires
otherwise. Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards Board's
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term "unqualified opinion"
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

1.3.Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4.Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and  "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or."  The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Expenses that have
accrued and are unpaid regardless of whether demand has been made therefor, and
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (b) in the case of contingent reimbursement

-36-

--------------------------------------------------------------------------------

 

obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, (c) in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization,
(d) the receipt by Lender of cash collateral in order to secure any other
contingent Obligations for which a claim or demand for payment has been made on
or prior to such time or in respect of matters or circumstances known to Lender
at such time that are reasonably expected to result in any loss, cost, damage,
or expense (including attorneys' fees and legal expenses), such cash collateral
to be in such amount as Lender reasonably determines is appropriate to secure
such contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of Lender.  Any
reference herein to any Person shall be construed to include such Person's
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

1.5.Time References.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois on such day.  For purposes of the computation of a period of time from
a specified date to a later specified date, unless otherwise expressly provided,
the word "from" means "from and including" and the words "to" and "until" each
means "to and including"; provided, that with respect to a computation of fees
or interest payable to Lender, such period shall in any event consist of at
least one full day.

1.6.Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2.

LOANS AND TERMS OF PAYMENT.

2.1.Revolving Loans.

(a)Subject to the terms and conditions of this Agreement, on and after the
First Funding Date and during the term of this Agreement, Lender agrees to make
revolving loans ("Revolving Loans") to Borrowers in an amount at any one time
outstanding not to exceed the lesser of:

(i)the Revolver Commitment, or

(ii)an amount equal to the lesser of:

(A)the amount equal to (1) the Maximum Revolver Amount, less (2) the Letter of
Credit Usage at such time, and

-37-

--------------------------------------------------------------------------------

 

(B)the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Lender), as
adjusted for Reserves established by Lender in accordance with Section 2.1(c),
less (2) the Letter of Credit Usage at such time.

(b)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they otherwise become due and payable pursuant to the terms of
this Agreement.

(c)Anything to the contrary in this Section 2.1 notwithstanding, Lender shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves against the
Borrowing Base or the Maximum Revolver Amount.

2.2.[Intentionally Omitted].

2.3.Borrowing Procedures.

(a)Procedure for Borrowing Revolving Loans.  Provided Lender has not separately
agreed that Borrowers may use the Loan Management Service, each Borrowing shall
be made by a written request by an Authorized Person delivered to Lender (which
may be delivered through Lender's electronic platform or portal).  Such written
request must be received by Lender no later than 1:00 p.m. on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing
and (ii) the requested Funding Date, which shall be a Business Day.  All
Borrowing requests which are not made on-line via Lender's electronic platform
or portal shall be subject to (and unless Lender elects otherwise in the
exercise of its sole discretion, such Borrowings shall not be made until the
completion of) Lender's authentication process (with results satisfactory to
Lender) prior to the funding of any such requested  Revolving Loan.

(b)Making of Revolving Loans.  After receipt of a request for a Borrowing
pursuant to Section 2.3(a), Lender shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such amount to the Designated Account; provided, that Lender
shall not have an obligation to make any Revolving Loan, if (1) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

-38-

--------------------------------------------------------------------------------

 

(c)Protective Advances and Optional Overadvances.

(i)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Lender hereby is
authorized by Borrowers from time to time, in Lender's sole discretion, to make
Revolving Loans to, or for the benefit of, Borrowers, that Lender, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(c)(i) shall be referred to as
"Protective Advances").

(ii)Each Protective Advance and each Overadvance (each, an "Extraordinary
Advance") shall be deemed to be a Revolving Loan hereunder, and all payments on
the Extraordinary Advances, including interest thereon, shall be payable to
Lender.  The Extraordinary Advances shall be repayable on demand, secured by
Lender's Liens, constitute Obligations hereunder, and bear interest at the rate
applicable from time to time to Revolving Loans.  The provisions of this Section
2.3(c) are for the exclusive benefit of Lender and are not intended to benefit
Borrowers (or any other Loan Party) in any way.

(d)Loan Management Service.  If Lender has separately agreed that Borrowers may
use the Loan Management Service, Borrowers shall not request and Lender shall no
longer honor a request for a Borrowing made in accordance with Section 2.3(a)
and all Borrowings will instead be initiated by Lender and credited to the
Designated Account as Revolving Loans as of the end of each Business Day in an
amount sufficient to maintain an agreed upon ledger balance in the Designated
Account, subject only to Availability as provided in Section 2.1.  If Lender
terminates Borrowers' access to the Loan Management Service, Borrowers may
continue to request Borrowings as provided in Section 2.3(a), subject to the
other terms and conditions of this Agreement.  Lender shall have no obligation
to make a Borrowing through the Loan Management Service after the occurrence of
a Default or an Event of Default, or in an amount in excess of Availability, and
may terminate the Loan Management Service at any time in its sole discretion.

2.4.Payments; Prepayments.

(a)Payments.

(i)Payments by Borrowers.  Except as otherwise expressly provided herein, all
payments by Borrowers shall be made (i) to Lender's Account for the account of
Lender and shall be made in immediately available funds, no later than 3:30 p.m.
on the date specified herein, or (ii) as otherwise specified in the applicable
Cash Management Documents.  Any payment received by Lender later than 3:30 p.m.
shall be deemed to have been received (unless Lender, in its sole discretion,
elects to credit it on the date received) on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day.

-39-

--------------------------------------------------------------------------------

 

(ii)Payments by Account Debtors.  At all times after Borrowers' accounts have
been opened with Lender, Borrowers shall instruct all Account Debtors to make
payments either directly to the Lockbox for deposit by Lender directly to the
Lender's Account, or instruct them to deliver such payments to Lender by wire
transfer, ACH, or other means as Lender may direct for deposit to the Lockbox or
Lender's Account or for direct application to reduce the outstanding Revolving
Loans. If any Borrower receives a payment of the Proceeds of Collateral
directly, such Borrower will promptly deposit the payment or Proceeds into the
Lender's Account. Until so deposited, such Borrower will hold all such payments
and Proceeds in trust for Lender without commingling with other funds or
property.

(b)Apportionment and Application.

(i)Subject to Section 2.4(b)(iii), Section 2.4(c)(ii), and Section 2.4(d), all
payments to be made hereunder by Borrowers shall be remitted to Lender and all
such payments, and all proceeds of Collateral received by Lender, shall be
applied, so long as no Application Event has occurred and is continuing, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

(ii)At any time that an Application Event has occurred and is continuing, all
payments remitted to Lender and all proceeds of Collateral received by Lender
shall be applied by Lender to the Obligations in such order and manner as Lender
shall determine in its sole discretion, and, after payment in full of the
Obligations, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Lender and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(iv)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.

(c)Optional Prepayments.

(i)Revolving Loans.  Borrowers may prepay the principal of any Revolving Loan at
any time in whole or in part.

(d)Mandatory Prepayments.

(i)Borrowing Base.  If, at any time, (A) the Revolver Usage on such date exceeds
(B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Lender, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Lender in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(e)(i) in an aggregate amount equal to
the amount of such excess.

-40-

--------------------------------------------------------------------------------

 

(ii)[Intentionally Omitted]

(iii)Dispositions.  Within one Business Day of the date of receipt by any Loan
Party or any of its Restricted Subsidiaries of the Net Cash Proceeds of any
voluntary or involuntary sale or disposition of any Collateral (including Net
Cash Proceeds of insurance or arising from casualty losses or condemnations and
payments in lieu thereof, but excluding Net Cash Proceeds from sales or
dispositions which qualify as Permitted Dispositions under the definition of
Permitted Dispositions), Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(e)(ii) in an amount equal to
100% (or, 75% solely with respect to a sale by a Loan Party or Restricted
Subsidiary of a Station (that does not include a sale of any Accounts) or a
written or electronic magazine periodical offered for sale to the public (that
does not include a sale of any Accounts)) of such Net Cash Proceeds received by
such Person in connection with such sales or dispositions; provided, that so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) Borrowers shall have given Lender prior written
notice of Borrowers' intention to apply such monies to the costs of replacement
of the Collateral that is the subject of such sale or disposition or the cost of
purchase of other assets useful in the business of such Loan Party or its
Restricted Subsidiaries, (C) the monies are held in a Deposit Account in which
Lender has a perfected first-priority security interest, and (D) such Loan Party
or its Restricted Subsidiary, as applicable, completes such replacement or
purchase within 180 days after the initial receipt of such monies, then the Loan
Party or such Loan Party's Restricted Subsidiary whose assets were the subject
of such disposition shall have the option to apply such monies to the costs of
replacement of the assets that are the subject of such sale or disposition or
the costs of purchase of other assets useful in the business of such Loan Party
or such Restricted Subsidiary unless and to the extent that such applicable
period shall have expired without such replacement or purchase being made or
completed, in which case, any amounts remaining in the Deposit Account referred
to in clause (C) above shall be paid to Lender and applied in accordance with
Section 2.4(e)(ii).  Nothing contained in this Section 2.4(d)(iii) shall permit
any Loan Party or any of its Restricted Subsidiaries to sell or otherwise
dispose of any Collateral  other than in accordance with Section 6.4.

(iv)Extraordinary Receipts.  Within one Business Day of the date of receipt by
any Loan Party or any of its Restricted Subsidiaries of any Extraordinary
Receipts, Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(e)(ii) in an amount equal to 100% of
such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.

(v)Indebtedness.  Within one Business Day of the date of incurrence by any Loan
Party or any of its Restricted Subsidiaries of any Indebtedness (other than
Permitted Indebtedness), Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(e)(ii) in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.4(d)(v) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.

-41-

--------------------------------------------------------------------------------

 

(vi)Equity.  Within one Business Day of the date of the issuance by any Loan
Party or any of its Restricted Subsidiaries of any Equity Interests (other than
(A) in the event that any Loan Party or any of its Restricted Subsidiaries forms
any Restricted Subsidiary in accordance with the terms hereof, the issuance by
such Restricted Subsidiary of Equity Interests to such Loan Party or such
Restricted Subsidiary, as applicable, (B) the issuance of Equity Interests by
Parent to any Person that is an equity holder of Parent prior to such issuance
(a "Subject Holder") so long as such Subject Holder did not acquire any Equity
Interests of Parent so as to become a Subject Holder concurrently with, or in
contemplation of, the issuance of such Equity Interests to such Subject Holder,
(C) the issuance of Equity Interests of Parent to directors, officers and
employees of Parent and its Subsidiaries pursuant to employee stock option plans
(or other employee incentive plans or other compensation arrangements) approved
by the Board of Directors, and (D) the issuance of Equity Interests by a
Restricted Subsidiary of a Loan Party to its parent or member in connection with
the contribution by such parent or member to such Restricted Subsidiary of the
proceeds of an issuance described in clauses (A) – (C) above), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(e)(ii) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such issuance.  The provisions of this Section
2.4(d)(vi) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms of this Agreement.

(vii)Austin Joint Venture Dispositions.  Within one Business Day of the date on
which any Net Proceeds of any sale of any radio station or any written or
electronic magazine periodical offered for sale to the public by the Austin
Joint Venture are due to any Loan Party or any of its Restricted Subsidiaries,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(e)(ii) in an amount equal to 75% of such Net
Proceeds due to such Person in connection with such sale or disposition. For
purposes of this Section 2.4(d)(vii), "Net Proceeds" shall mean gross proceeds
from such asset sale minus reasonable and customary expenses for the sale of a
similar type of assets and after giving effect to the repayment of the Term Loan
Indebtedness to the extent required by the Term Loan Indebtedness Documents.

(e)Application of Payments.

(i)Each prepayment pursuant to Section 2.4(d)(i) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (2) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).

(ii)Each prepayment pursuant to Section 2.4(d)(iii), 2.4(d)(iv), 2.4(d)(v),
2.4(d)(vi) or 2.4(d)(vii) shall (A) so long as no Application Event shall have
occurred and be continuing, be applied, first, to the outstanding principal
amount of the Revolving Loans (without a corresponding permanent reduction in
the Maximum Revolver Amount), until paid in full, and second, to cash
collateralize the Letters of Credit in an amount equal to 105% of the then
outstanding Letter of Credit Usage (without a corresponding permanent reduction
in the Maximum Revolver Amount), and (B) if an Application Event shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(ii).

-42-

--------------------------------------------------------------------------------

 

2.5.Promise to Pay; Promissory Notes.

(a)Borrowers agree to pay the Lender Expenses on the earlier of (a) the first
day of the month following the date on which the applicable Lender Expenses were
first incurred, or (b) the date on which demand therefor is made by Lender (it
being acknowledged and agreed that any charging of such costs, expenses or
Lender Expenses to the Loan Account pursuant to the provisions of Section 2.6(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this subclause (b)).  Borrowers promise to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Expenses)) in full on the Maturity Date or, if earlier, on the date on
which the Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement.  Borrowers agree that their
obligations contained in the first sentence of this Section 2.5 shall survive
payment or satisfaction in full of all other Obligations.

(b)Lender may request that any portion of its Commitments or the Loans made by
it be evidenced by one or more promissory notes.  In such event, Borrowers shall
execute and deliver to Lender the requested promissory notes payable to the
order of Lender in a form furnished by Lender and reasonably satisfactory to
Borrowers.

2.6.Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.

(a)Interest Rates.  Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest at a per annum rate
equal to the Daily Three Month LIBOR plus the Applicable Margin.

(b)Letter of Credit Fee.  Borrowers shall pay Lender a Letter of Credit fee (the
"Letter of Credit Fee") (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.11(j)) that
shall accrue at a per annum rate equal to the Applicable Margin times the times
the average amount of the Letter of Credit Usage during the immediately
preceding month (or portion thereof).

(c)Default Rate.  (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5, and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the election of Lender and
upon written notice by Lender to Borrowers of such election (provided, that such
notice shall not be required for any Event of Default under Section 8.1),
(A) all Loans and all other Obligations (except for undrawn Letters of Credit)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest at a per annum rate equal to two percentage points above the per
annum rate otherwise applicable thereunder, and (B) the Letter of Credit Fee
shall be increased to two percentage points above the per annum rate otherwise
applicable hereunder.  For the avoidance of doubt, in the case of an Event of
Default described in clause (ii) above, Lender may elect to impose the default
rates under subclauses (A) and (B) above effective as of the date of the
occurrence of such Event of Default or as of any date after the occurrence of
such Event of Default regardless of the date Lender gives written notice of its
election to impose such default rates and regardless of the date Lender received
notice of, or obtained knowledge of, the occurrence of such Event of Default.

-43-

--------------------------------------------------------------------------------

 

(d)Payment.  Except to the extent provided to the contrary in Section 2.10,
Section 2.11(j) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month,
(ii) all Letter of Credit Fees payable hereunder, and all commissions, other
fees, charges and expenses provided for in Section 2.11(j) shall be due and
payable, in arrears, on the first Business Day of each month, and (iii) all
costs and expenses payable hereunder or under any of the other Loan Documents,
and all other Lender Expenses shall be due and payable on (x) with respect to
Lender Group Expenses outstanding as of the Closing Date, the Closing Date, and
(y) otherwise, the earlier of (A) the first day of the month following the date
on which the applicable costs, expenses, or Lender Expenses were first incurred,
or (B) the date on which demand therefor is made by Lender (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Expenses to the Loan Account pursuant to the provisions of the following
sentence shall be deemed to constitute a demand for payment thereof for the
purposes of this subclause (y)).  Borrowers hereby authorize Lender, from time
to time without prior notice to Borrowers, to charge to the Loan Account (A) on
the first day of each month, all interest accrued during the prior month on the
Revolving Loans hereunder, (B) on the first Business Day of each month, all
Letter of Credit Fees accrued or chargeable hereunder during the prior month,
(C) as and when incurred or accrued, all fees and costs provided for in
Section 2.10(a) or (c), (D) on the first day of each month, the Unused Line Fee
accrued during the prior month pursuant to Section 2.10(c), (E) as and when due
and payable, all other fees payable hereunder or under any of the other Loan
Documents, (F) on the Closing and thereafter as and when incurred or accrued,
all other Lender Expenses, and (G) as and when due and payable all other payment
obligations payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products).  All amounts (including interest, fees, costs, expenses,
Lender Expenses, or other amounts payable hereunder or under any other Loan
Document or under any Bank Product Agreement) charged to the Loan Account shall
thereupon constitute Revolving Loans hereunder, shall constitute Obligations
hereunder, and shall accrue interest at the rate then applicable to Revolving
Loans. For the sake of clarity and the avoidance of doubt, at all times prior to
the First Funding Date, Borrowers shall pay any and all fees due to Lender and
all Lender Group Expenses due hereunder or under any of the other Loan Documents
to Lender's Account in immediately available funds, no later than 3:30 p.m. on
the date specified herein.

(e)Computation.  All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.  In the
event the Daily Three Month LIBOR (or the Base Rate under Section 2.12 if
applicable) is changed from time to time hereafter, the rates of interest
hereunder based upon the Daily Three Month LIBOR (or the Base Rate under
Section 2.12 if applicable) automatically and immediately shall be increased or
decreased by an amount equal to such change in the Daily Three Month LIBOR (or
in the Base Rate under Section 2.12 if applicable).

-44-

--------------------------------------------------------------------------------

 

(f)Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, that anything contained herein to the contrary
notwithstanding, if such rate or rates of interest or manner of payment exceeds
the maximum allowable under applicable law, then, ipso facto, as of the date of
this Agreement, Borrowers are and shall be liable only for the payment of such
maximum amount as is allowed by law, and payment received from Borrowers in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7.Crediting Payments.  The receipt of any payment item by Lender shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Lender's Account or unless
and until such payment item is honored when presented for payment.  Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment.  Anything to the contrary contained herein
notwithstanding, for purposes of calculating Availability and the accrual of
interest on outstanding Obligations, each payment shall be applied to the
Obligations as of the first Business Day following the Business Day of deposit
to the Lender's Account of immediately available funds or other receipt of
immediately available funds by Lender provided such payment is received in
accordance with Lender's usual and customary practices as in effect from time to
time. Any payment received by Lender that is not a transfer of immediately
available funds shall be considered provisional until the item or items
representing such payment have been finally paid under applicable law.  Each
reduction in outstanding Revolving Loans resulting from the application of such
payment to the outstanding Revolving Loans shall be accompanied by an equal
reduction in the amount of outstanding Accounts.  In the event of any
inconsistency between the provisions of this Section 2.7 and the provisions of
any Cash Management Document, the provisions of this Section 2.7 shall control.

2.8.Designated Account.  Lender is authorized to make the Revolving Loans, and
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section
2.6(d).  Borrowers agree to establish and maintain the Designated Account with
the Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Lender hereunder.  Unless
otherwise agreed by Lender and Borrowers, any Revolving Loan requested by
Borrowers and made by Lender hereunder shall be made to the Designated Account.

2.9.Maintenance of Loan Account; Statements of Obligations.  Lender shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances) made by Lender to Borrowers or for Borrowers' account,
the Letters of Credit issued or arranged by Lender for Borrowers' account, and
with all other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses, and Lender Expenses.  In
accordance with Section 2.7, the Loan Account will be credited with all payments
received by Lender from Borrowers or for Borrowers' account.  Lender shall make
available to Borrowers

-45-

--------------------------------------------------------------------------------

 

monthly statements regarding the Loan Account, including the principal amount of
the Revolving Loans, interest accrued hereunder, fees accrued or charged
hereunder or under the other Loan Documents, and a summary itemization of all
charges and expenses constituting Lender Expenses accrued hereunder or under the
other Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and Lender unless, within 30 days after Lender first
makes such a statement available to Borrowers, Borrowers shall deliver to Lender
written objection thereto describing the error or errors contained in such
statement.

2.10.Fees.

(a)Lender Fees. Borrowers shall pay to Lender, for the account of Lender, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b)[Intentionally Omitted]

(c)Unused Line Fee.  Borrowers shall pay to Lender an unused line fee (the
"Unused Line Fee") in an amount equal to 0.50% per annum times the result of
(i) the aggregate amount of the Revolver Commitment, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable on the first day of each month
from and after the Closing Date up to the first day of the month prior to the
date on which the Obligations are paid in full and on the date on which the
Obligations are paid in full.

(d)[Intentionally Omitted]

(e)Field Examination and Other Fees.  Subject to the limitations set forth in
Section 5.7(c), Borrowers shall pay to Lender field examination, appraisal, and
valuation fees and charges, as and when incurred or chargeable, as follows a fee
of $1,000 per day per examiner, or such greater amount as may be charged by any
examiner engaged by Lender, plus out-of-pocket expenses (including travel,
meals, and lodging) for each field examination of any Loan Party or any of its
Subsidiaries performed by or on behalf of Lender.

2.11.Letters of Credit.

(a)Subject to the terms and conditions of this Agreement, from and after the
First Funding Date, upon the request of Borrowers made in accordance herewith,
and prior to the Maturity Date, Lender agrees to issue a requested standby
Letter of Credit or a sight commercial Letter of Credit for the account of
Borrowers.  By submitting a request to Lender for the issuance of a Letter of
Credit, Borrowers shall be deemed to have requested that Lender issue the
requested Letter of Credit.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be (i) irrevocable and  made in writing by an Authorized Person,
(ii) delivered to Lender via telefacsimile or other electronic method of
transmission reasonably acceptable to Lender and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Lender's authentication procedures with results satisfactory to Lender.  Each
such request shall be in form and substance reasonably satisfactory to Lender
and (i) shall specify (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of

-46-

--------------------------------------------------------------------------------

 

Credit, (C) the proposed expiration date of such Letter of Credit, (D) the name
and address of the beneficiary of the Letter of Credit, and (E) such other
information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Lender may request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that Lender
generally requests for Letters of Credit in similar circumstances.  Lender's
records of the content of any such request will be conclusive.  Anything
contained herein to the contrary notwithstanding, Lender may, but shall not be
obligated to, issue a Letter of Credit that supports the obligations of a Loan
Party or one of its Subsidiaries in respect of (x)  lease of real property to
the extent that the face amount of such Letter of Credit exceeds the highest
rent (including all rent-like charges) payable under such lease for a period of
one year, or (y) an employment contract to the extent that the face amount of
such Letter of Credit exceeds the highest compensation payable under such
contract for a period of one year.

(b)Lender shall have no obligation to issue a Letter of Credit if any of the
following would result after giving effect to the requested issuance:

(i)the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or

(ii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
outstanding amount of Revolving Loans, or

(iii)the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans at such time.

(c)Lender shall have no obligation to issue or extend a Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Lender from issuing such
Letter of Credit, or any law applicable to Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Lender shall prohibit or request that Lender refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Lender applicable to letters of credit generally, or (C) if amounts demanded to
be paid under any Letter of Credit will not or may not be in United States
Dollars.

(d)Each Letter of Credit shall be in form and substance reasonably acceptable to
Lender, including the requirement that the amounts payable thereunder must be
payable in Dollars.  If Lender makes a payment under a Letter of Credit,
Borrowers shall pay to Lender an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans. If a Letter of Credit Disbursement is deemed to be a Revolving
Loan hereunder, Borrowers' obligation to pay the amount of such Letter of Credit
Disbursement to Lender shall be automatically converted into an obligation to
pay the resulting Revolving Loan.

-47-

--------------------------------------------------------------------------------

 

(e)Each Borrower agrees to indemnify, defend and hold harmless Lender (including
its branches, Affiliates, and correspondents) and each such Person's respective
directors, officers, employees, attorneys and agents (each, including Lender, a
"Letter of Credit Related Person") (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes
governed by Section 15) (the "Letter of Credit Indemnified Costs"), and which
arise out of or in connection with, or as a result of:

(i)any Letter of Credit or any pre-advice of its issuance;

(ii)any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;

(iii)any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv)any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v)any unauthorized instruction or request made to Lender in connection with any
Letter of Credit or requested Letter of Credit, or any error, omission,
interruption or delay in such instruction or request, whether transmitted by
mail, courier, electronic transmission, SWIFT, or any other telecommunication,
including communications through a correspondent;

(vi)an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii)any third party seeking to enforce the rights of an applicant, beneficiary,
nominated person, transferee, assignee of Letter of Credit proceeds or holder of
an instrument or document;

(viii)the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix)any prohibition on payment or delay in payment of any amount payable by
Lender to a beneficiary or transferee beneficiary of a Letter of Credit arising
out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

(x)Lender's performance of the obligations of a confirming institution or entity
that wrongfully dishonors a confirmation;

-48-

--------------------------------------------------------------------------------

 

(xi)any foreign language translation provided to Lender in connection with any
Letter of Credit;

(xii)any foreign law or usage as it relates to Lender's issuance of a Letter of
Credit in support of a foreign guaranty, including, without limitation, the
expiration of such guaranty after the related Letter of Credit expiration date
and any resulting drawing paid by Lender in connection therewith;

(xiii)the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person; provided, that
such indemnity shall not be available to any Letter of Credit Related Person
claiming indemnification under clauses (i) through (x) above to the extent that
such Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence, bad faith or willful misconduct of the
Letter of Credit Related Person claiming indemnity.  Borrowers hereby agree to
pay the Letter of Credit Related Person claiming indemnity on demand from time
to time all amounts owing under this Section 2.11(e).  If and to the extent that
the obligations of Borrowers under this Section 2.11(e) are unenforceable for
any reason, Borrowers agree to make the maximum contribution to the Letter of
Credit Indemnified Costs permissible under applicable law.  This indemnification
provision shall survive termination of this Agreement and all Letters of Credit.

(f)The liability of Lender (or any other Letter of Credit Related Person) under,
in connection with or arising out of any Letter of Credit (or pre-advice),
regardless of the form or legal grounds of the action or proceeding, shall be
limited to direct damages suffered by Borrowers that are caused directly by
Lender's gross negligence, bad faith or willful misconduct in (i) honoring a
presentation under a Letter of Credit that on its face does not at least
substantially comply with the terms and conditions of such Letter of Credit,
(ii) failing to honor a presentation under a Letter of Credit that strictly
complies with the terms and conditions of such Letter of Credit, or (iii)
retaining Drawing Documents presented under a Letter of Credit.  Borrowers'
aggregate remedies against Lender and any Letter of Credit Related Person for
wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Lender in respect of the honored presentation in
connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Revolving Loans hereunder.  Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Lender or
any other Letter of Credit Related Person, including by enforcing its rights
against the beneficiaries of the Letters of Credit.  Any claim by Borrowers
under or in connection with any Letter of Credit shall be reduced by an amount
equal to the sum of (x) the amount (if any) saved by Borrowers as a result of
the breach or alleged wrongful conduct complained of, and (y) the amount (if
any) of the loss that would have been avoided had Borrowers taken all reasonable
steps to mitigate any loss, and in case of a claim of wrongful dishonor, by
specifically and timely authorizing Lender to effect a cure.

-49-

--------------------------------------------------------------------------------

 

(g)Borrowers are responsible for the final text of the Letter of Credit as
issued by Lender, irrespective of any assistance Lender may provide such as
drafting or recommending text or by Lender's use or refusal to use text
submitted by Borrowers.  Borrowers understand that the final form of any Letter
of Credit may be subject to such revisions and changes as are deemed necessary
or appropriate by Lender, and Borrowers hereby consent to such revisions and
changes not materially different from the application executed in connection
therewith. Borrowers are solely responsible for the suitability of the Letter of
Credit for Borrowers' purposes. If Borrowers request Issuing Bank to issue a
Letter of Credit for an affiliated or unaffiliated third party (an "Account
Party"), (i) such Account Party shall have no rights against Lender; (ii)
Borrowers shall be responsible for the application and obligations under this
Agreement; and (iii) communications (including notices) related to the
respective Letter of Credit shall be among Lender and Borrowers.  Borrowers will
examine the copy of the Letter of Credit and any other documents sent by Lender
in connection therewith and shall promptly notify Lender (not later than three
(3) Business Days following Borrowers' receipt of documents from Lender) of any
non-compliance with Borrowers' instructions and of any discrepancy in any
document under any presentment or other irregularity.  Borrowers understand and
agree that Lender is not required to extend the expiration date of any Letter of
Credit for any reason.  With respect to any Letter of Credit containing an
"automatic amendment" to extend the expiration date of such Letter of Credit,
Lender, in its sole and absolute discretion, may give notice of nonrenewal of
such Letter of Credit and, if Borrowers do not at any time want the then current
expiration date of such Letter of Credit to be extended, Borrowers will so
notify Lender at least 30 calendar days before Lender is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

(h)Borrowers' reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i)any lack of validity, enforceability or legal effect of any Letter of Credit,
any Issuer Document, this Agreement or any Loan Document or any term or
provision therein or herein;

(ii)payment against presentation of any draft, demand or claim for payment under
any Drawing Document that does not comply in whole or in part with the terms of
the applicable Letter of Credit or which proves to be fraudulent, forged or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person or a transferee
of such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit;

(iii)Lender or any of its branches or Affiliates being the beneficiary of any
Letter of Credit;

(iv)Lender or any correspondent honoring a drawing against a Drawing Document up
to the amount available under any Letter of Credit even if such Drawing Document
claims an amount in excess of the amount available under the Letter of Credit;

-50-

--------------------------------------------------------------------------------

 

(v)the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Lender or any other Person;

(vi)Lender or any correspondent honoring a drawing upon receipt of an electronic
presentation under a Letter of Credit requiring the same, regardless of whether
the original Drawing Documents arrive at Lender's counters or are different from
the electronic presentation;

(vii)any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(h), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower's or any of its Subsidiaries' reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Lender, the beneficiary or any other Person;
or

(viii)the fact that any Default or Event of Default shall have occurred and be
continuing; provided, that subject to Section 2.11(f) above, the foregoing shall
not release Lender from such liability to Borrowers as may be finally determined
in a final, non-appealable judgment of a court of competent jurisdiction against
Lender following reimbursement or payment of the obligations and liabilities,
including reimbursement and other payment obligations, of Borrowers to Lender
arising under, or in connection with, this Section 2.11 or any Letter of Credit.

(i)Without limiting any other provision of this Agreement, Lender and each other
Letter of Credit Related Person (if applicable) shall not be responsible to
Borrowers for, and Lender's rights and remedies against Borrowers and the
obligation of Borrowers to reimburse Lender for each drawing under each Letter
of Credit shall not be impaired by:

(i)honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii)acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv)the identity or authority of any presenter or signer of any Drawing Document
or the form, accuracy, genuineness or legal effect of any Drawing Document
(other than Lender's determination that such Drawing Document appears on its
face substantially to comply with the terms and conditions of the Letter of
Credit);

-51-

--------------------------------------------------------------------------------

 

(v)acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Lender in good faith believes to have been given
by a Person authorized to give such instruction or request;

(vi)any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Borrower;

(vii)any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii)assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix)payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x)acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Lender has issued, confirmed, advised or
negotiated such Letter of Credit, as the case may be;

(xi)honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Lender if subsequently Lender or any court or other finder of fact
determines such presentation should have been honored;

(xii)dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii)honor of a presentation that is subsequently determined by Lender to have
been made in violation of international, federal, state or local restrictions on
the transaction of business with certain prohibited Persons.

(j)Borrowers shall pay immediately upon demand to Lender for the account of
Lender as non-refundable fees, commissions, and charges (it being acknowledged
and agreed that any charging of such fees, commissions, and charges to the Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this Section
2.11(j)) any and all customary commissions, fees and charges then in effect
imposed by, and any and all expenses incurred by, Lender, or by any adviser,
confirming institution or entity or other nominated person, relating to Letters
of Credit, at the time of issuance of any Letter of Credit and upon the
occurrence of any other activity with respect to any Letter of Credit (including
transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).

-52-

--------------------------------------------------------------------------------

 

(k)If by reason of (x) any Change in Law, or (y) compliance by Lender with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Board of Governors as from time to time in effect (and any successor
thereto):

(i)any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

(ii)there shall be imposed on Lender any other condition regarding any Letter of
Credit, Loans, or obligations to make Loans hereunder, and the result of the
foregoing is to increase, directly or indirectly, the cost to Lender of issuing,
making, participating in, or maintaining any Letter of Credit or to reduce the
amount receivable in respect thereof, then, and in any such case, Lender may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Lender may specify to be necessary
to compensate Lender for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Revolving Loans hereunder; provided, that
(A) Borrowers shall not be required to provide any compensation pursuant to this
Section 2.11(k) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.  The determination by Lender of any amount
due pursuant to this Section 2.11(k), as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.

(l)Each standby Letter of Credit shall expire not later than the date that is 12
months after the date of the issuance of such Letter of Credit; provided, that
any standby Letter of Credit may provide for the automatic extension thereof for
any number of additional periods each of up to one year in duration; provided
further, that with respect to any Letter of Credit which extends beyond the
Maturity Date, Letter of Credit Collateralization shall be provided therefor on
or before the date that is five Business Days prior to the Maturity Date.  Each
commercial Letter of Credit shall expire on the earlier of (i) 120 days after
the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.

(m)If (i) any Event of Default shall occur and be continuing, or
(ii)Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Lender
demanding Letter of Credit Collateralization pursuant to this Section 2.11(m)
upon such demand, Borrowers shall provide Letter of Credit Collateralization
with respect to the then existing Letter of Credit Usage.  If Borrowers fail to
provide Letter of Credit Collateralization as required by this Section 2.11(m),
Lender may advance as Revolving Loans the amount of the cash collateral required
pursuant to the Letter of Credit Collateralization provision so that the then
existing Letter of Credit Usage is cash collateralized in accordance with the
Letter of Credit Collateralization provision (whether or not the Revolver
Commitment has terminated, an Overadvance exists or the conditions in Section 3
are satisfied).

-53-

--------------------------------------------------------------------------------

 

(n)Unless otherwise expressly agreed by Lender and Borrowers when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.

(o)Lender shall be deemed to have acted with due diligence and reasonable care
if Lender's conduct is in accordance with Standard Letter of Credit Practice or
in accordance with this Agreement.

(p)In the event of a direct conflict between the provisions of this Section 2.11
and any provision contained in any Issuer Document, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.

(q)The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(r)At Borrowers' cost and expense, Borrowers shall execute and deliver to Lender
such additional certificates, instruments and/or documents and take such
additional action as may be reasonably requested by Lender to enable Lender to
issue any Letter of Credit pursuant to this Agreement and related Issuer
Document, to protect, exercise and/or enforce Lender's rights and interests
under this Agreement or to give effect to the terms and provisions of this
Agreement or any Issuer Document.  Each Borrower irrevocably appoints Lender as
its attorney-in-fact and authorizes Lender, without notice to Borrowers, to
execute and deliver ancillary documents and letters customary in the letter of
credit business that may include but are not limited to advisements,
indemnities, checks, bills of exchange and issuance documents.  The power of
attorney granted by Borrowers is limited solely to such actions related to the
issuance, confirmation or amendment of any Letter of Credit and to ancillary
documents or letters customary in the letter of credit business.  This
appointment is coupled with an interest.

2.12.Special Provisions Applicable to Daily Three Month LIBOR.

(a)Daily Three Month LIBOR may be adjusted by Lender on a prospective basis to
take into account any additional or increased costs to Lender of maintaining or
obtaining any Eurodollar deposits or increased costs (other than Taxes which
shall be governed by Section 15), in each case, due to changes in applicable
law, including any Changes in Law and changes in the reserve requirements
imposed by the Board of Governors, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at Daily
Three Month LIBOR.  In any such event, Lender shall give Borrowers notice of
such a determination and adjustment.

-54-

--------------------------------------------------------------------------------

 

(b)In the event that (i) any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of Lender,
make it unlawful or impractical for Lender to fund or maintain Loans with
interest based on Daily Three Month LIBOR or to continue such funding or
maintaining, or to determine or charge interest rates based on Daily Three Month
LIBOR, or (ii) Lender determines that the interest rate hereunder based on the
Daily Three Month LIBOR will not adequately and fairly reflect the cost to
Lender of maintaining or funding any Loans based upon Daily Three Month LIBOR,
Lender shall give notice of such changed circumstances to Borrowers and (y) such
Loans shall thereafter bear interest at a per annum rate equal to the Base Rate
plus the Applicable Margin, and (z) interest based on Daily Three Month LIBOR
shall not be available until Lender determines that it is again available.

(c)No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, Lender is not required actually to acquire Eurodollar deposits
to fund or otherwise match fund any Obligation which bears interest based on
Daily Three Month LIBOR.

2.13.Capital Requirements.

(a)If, after the date hereof, Lender determines that (i) any Change in Law
regarding capital, liquidity or reserve requirements for banks or bank holding
companies, or (ii) compliance by Lender or its parent bank holding companies
with any guideline, request or directive of any Governmental Authority regarding
capital adequacy or liquidity requirements (whether or not having the force of
law), has the effect of reducing the return on Lender's or such holding
companies' capital or liquidity as a consequence of Lender's commitments, Loans,
participations or other obligations hereunder to a level below that which Lender
or such holding companies could have achieved but for such Change in Law or
compliance (taking into consideration Lender's or such holding companies' then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity's capital) by any amount deemed by
Lender to be material, then Lender may notify Borrowers thereof.  Following
receipt of such notice, Borrowers agree to pay Lender on demand the amount of
such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by Lender of a statement in the amount
and setting forth in reasonable detail Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
Lender may use any reasonable averaging and attribution methods.  Failure or
delay on the part of Lender to demand compensation pursuant to this Section
shall not constitute a waiver of Lender's right to demand such compensation;
provided, that Borrowers shall not be required to compensate Lender pursuant to
this Section for any reductions in return incurred more than 180 days prior to
the date that Lender notifies Borrowers of such Change in Law giving rise to
such reductions and of Lender's intention to claim compensation therefor;
provided further, that if such claim arises by reason of the Change in Law that
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

-55-

--------------------------------------------------------------------------------

 

(b)If Lender requests additional or increased costs referred to in Section
2.11(k) or  Section 2.12 or amounts under Section 2.13(a) or sends a notice
under Section 2.12 relative to changed circumstances, then, at the request of
Administrative Borrower, Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of Lender, such designation or assignment would eliminate or
reduce amounts payable pursuant to Section 2.11(k), Section 2.12 or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining Loans based on Daily Three Month LIBOR, and (ii) in the
reasonable judgment of Lender, such designation or assignment would not subject
it to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to it.  Borrowers agree to pay all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with any such
designation or assignment.

(c)Notwithstanding anything herein to the contrary, the protection of Sections
2.11(k), 2.12, and 2.13 shall be available to Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
judicial ruling, judgment, guideline, treaty or other change or condition which
shall have occurred or been imposed, so long as it shall be customary for Lender
to comply therewith.  Notwithstanding any other provision herein, Lender shall
not demand compensation pursuant to this Section 2.13 if it shall not at the
time be the general policy or practice of Lender to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

2.14.Joint and Several Liability of Borrowers.

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by Lender under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.14), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.  Accordingly, each Borrower hereby waives any and all
suretyship defenses that would otherwise be available to such Borrower under
applicable law.

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

-56-

--------------------------------------------------------------------------------

 

(d)The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.

(e)Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans, or any
Letters of Credit issued under or pursuant to this Agreement, notice of the
occurrence of any Default or Event of Default, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this
Agreement, notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by
Lender under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in Lender's or any
Bank Product Provider's power whatsoever, any requirement of diligence or to
mitigate damages and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against Lender or any Bank Product Provider, any defense (legal or equitable),
set-off, counterclaim, or claim which any Borrower may now or at any time
hereafter have against any other Borrower or any other party liable to Lender or
any Bank Product Provider, any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Obligations or
any security therefor, and any right or defense arising by reason of any claim
or defense based upon an election of remedies by Lender or any Bank Product
Provider including any defense based upon an impairment or elimination of such
Borrower's rights of subrogation, reimbursement, contribution, or indemnity of
such Borrower against any other Borrower.  Without limiting the generality of
the foregoing, each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Lender in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including any failure strictly or diligently to assert
any right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.14
afford grounds for terminating, discharging or relieving any Borrower, in whole
or in part, from any of its Obligations under this Section 2.14, it being the
intention of each Borrower that, so long as any

-57-

--------------------------------------------------------------------------------

 

of the Obligations hereunder remain unsatisfied, the Obligations of each
Borrower under this Section 2.14 shall not be discharged except by performance
and then only to the extent of such performance.  The Obligations of each
Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or
Lender.  Each of the Borrowers waives, to the fullest extent permitted by law,
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement hereof.  Any payment by any Borrower or other circumstance which
operates to toll any statute of limitations as to any Borrower shall operate to
toll the statute of limitations as to each of the Borrowers.  Each of the
Borrowers waives any defense based on or arising out of any defense of any
Borrower or any other Person, other than payment of the Obligations to the
extent of such payment, based on or arising out of the disability of any
Borrower or any other Person or the validity, legality or unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any Borrower other than payment of the Obligations to
the extent of such payment.  Lender may foreclose upon any Collateral held by
Lender by one or more judicial or nonjudicial sales or other dispositions,
whether or not every aspect of any such sale is commercially reasonable or
otherwise fails to comply with applicable law or may exercise any other right or
remedy Lender or any Bank Product Provider may have against any Borrower or any
other Person, or any security, in each case, without affecting or impairing in
any way the liability of any of the Borrowers hereunder except to the extent the
Obligations have been paid.

(f)Each Borrower represents and warrants to Lender that such Borrower is
currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations.  Each Borrower further represents and warrants
to Lender that such Borrower has read and understands the terms and conditions
of the Loan Documents.  Each Borrower hereby covenants that such Borrower will
continue to keep informed of Borrowers' financial condition and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g)The provisions of this Section 2.14 are made for the benefit of Lender, each
Bank Product Provider, and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all Borrowers as often
as occasion therefor may arise and without requirement on the part of Lender,
any Bank Product Provider, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy.  The provisions
of this Section 2.14 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.  If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by Lender upon the
insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.14 will forthwith be reinstated in effect, as
though such payment had not been made.

-58-

--------------------------------------------------------------------------------

 

(h)Each Borrower hereby agrees that it will not enforce any of its rights that
arise from the existence, payment, performance or enforcement of the provisions
of this Section 2.14, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Lender or any Bank Product Provider against any Borrower
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or rights,
unless and until such time as all of the Obligations have been paid in full in
cash.  Any claim which any Borrower may have against any other Borrower with
respect to any payments to Lender hereunder or under any of the Bank Product
Agreements are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.  If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Lender and the Bank Product Providers, and shall
forthwith be paid to Lender to be credited and applied to the Obligations and
all other amounts payable under this Agreement, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Obligations or other amounts payable under this Agreement thereafter arising. 
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the "Foreclosed Borrower"), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Borrower whether pursuant to this Agreement or otherwise.

(i)Each of the Borrowers hereby acknowledges and affirms that it understands
that to the extent the Obligations are secured by Real Property located in
California, the Borrowers shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing such Borrower's right to proceed against any other
Loan Party.  In accordance with Section 2856 of the California Civil Code or any
similar laws of any other applicable jurisdiction, each of the Borrowers hereby
waives until such time as the Obligations have been paid in full:

(i)all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to the
Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433 of the
California Civil Code or any similar laws of any other applicable jurisdiction;

-59-

--------------------------------------------------------------------------------

 

(ii)all rights and defenses that the Borrowers may have because the Obligations
are secured by Real Property located in California, meaning, among other things,
that: (A) Lender and the Bank Product Providers may collect from the Borrowers
without first foreclosing on any real or personal property collateral pledged by
any Loan Party, and (B) if Lender forecloses on any Real Property Collateral
pledged by any Loan Party, (1) the amount of the Obligations may be reduced only
by the price for which that collateral is sold at the foreclosure sale, even if
the collateral is worth more than the sale price, and (2) Lender may collect
from the Loan Parties even if, by foreclosing on the Real Property Collateral,
Lender has destroyed or impaired any right the Borrowers may have to collect
from any other Loan Party, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses the Borrowers may have because the
Obligations are secured by Real Property (including, without limitation, any
rights or defenses based upon Sections 580a, 580d, or 726 of the California Code
of Civil Procedure or any similar laws of any other applicable jurisdiction);
and

(iii)all rights and defenses arising out of an election of remedies by Lender
and the Bank Product Providers, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Obligations, has
destroyed the Borrowers' rights of subrogation and reimbursement against any
other Loan Party by the operation of Section 580d of the California Code of
Civil Procedure or any similar laws of any other applicable jurisdiction or
otherwise.

3.

CONDITIONS; TERM OF AGREEMENT.

3.1.Conditions Precedent to the Effectiveness of this Agreement.  The
effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Lender, of each of the conditions precedent set forth on
Schedule 3.1 to this Agreement.

3.2.Conditions Precedent to all Extensions of Credit.  The obligation of Lender
to make any Revolving Loans hereunder (or to extend any other credit hereunder)
at any time, including the First Funding, shall be subject to the following
conditions precedent:

(a)the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3.Maturity.  The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

-60-

--------------------------------------------------------------------------------

 

3.4.Effect of Maturity.  On the Maturity Date, all commitments of Lender to
provide additional credit hereunder shall automatically be terminated and all of
the Obligations (other than Hedge Obligations) immediately shall become due and
payable without notice or demand and Borrowers shall be required to repay all of
the Obligations (other than Hedge Obligations) in full.  No termination of the
obligations of Lender shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and
Lender's Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full.  When
(a) there are no suits, actions, proceedings or claims pending or threatened
against any Indemnified Person under this Agreement with respect to any
Indemnified Liabilities, and (b) all of the Obligations have been paid in full,
Lender will, at Borrowers' sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Lender's Liens and all notices of
security interests and liens previously filed by Lender, in each case upon
Lender's receipt of each of the following, in form and content satisfactory to
Lender:  (i) a general release of all claims against Lender and its Affiliates
by each Borrower and each Loan Party relating to Lender's performance and
obligations under the Loan Documents, and (ii) an agreement by each Borrower and
each Guarantor to indemnify Lender and its Affiliates for any payments received
by Lender or its Affiliates that are applied to the Obligations as a final
payoff that may subsequently be returned or otherwise not paid for any reason.

3.5.Early Termination by Borrowers.  Borrowers have the option, at any time upon
ten Business Days prior written notice to Lender, to repay all of the
Obligations in full and terminate the Commitments.  The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Lender (which consent shall not be unreasonably withheld or delayed).

3.6.Conditions Subsequent.  The obligation of Lender to continue to make
Revolving Loans (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 3.6 to this Agreement (the failure by Borrowers
to so perform or cause to be performed such conditions subsequent as and when
required by the terms thereof (unless such date is extended, in writing, by
Lender), shall constitute an Event of Default).

4.

REPRESENTATIONS AND WARRANTIES.

In order to induce Lender to enter into this Agreement, each of Parent and each
Borrower makes the following representations and warranties to Lender which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text

-61-

--------------------------------------------------------------------------------

 

thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date), and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1.Due Organization and Qualification; Subsidiaries.

(a)Each Loan Party and each of its Restricted Subsidiaries (i) is duly organized
and existing and in good standing (or the applicable equivalent thereof, if any)
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b)Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.

(c)Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties' direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party.  All of the
outstanding Equity Interests of each such Restricted Subsidiary has been validly
issued and is fully paid and non-assessable.

(d)Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party's or any of its Restricted Subsidiaries' Equity Interests, including any
right of conversion or exchange under any outstanding security or other
instrument.  No Loan Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.

4.2.Due Authorization; No Conflict.

(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

-62-

--------------------------------------------------------------------------------

 

(b)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Restricted Subsidiaries, or the Governing
Documents of any Loan Party or its Restricted Subsidiaries, (ii) violate any
order, judgment, or decree of any court or other Governmental Authority binding
on any Loan Party or its Restricted Subsidiaries where any such violation,
order, judgment, or decree could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material agreement of any Loan Party or its Restricted Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (iv) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of any Loan Party, other than Permitted Liens, or (v) require
any approval of any holder of Equity Interests of a Loan Party or any approval
or consent of any Person under any material agreement of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.

4.3.Governmental Consents.  The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Lender for filing or recordation, as of the Closing Date.

4.4.Binding Obligations; Perfected Liens.

(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

(b)Lender's Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, and the recordation of the Mortgages, in
each case, in the appropriate filing offices), and first priority Liens, subject
only to Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases.

-63-

--------------------------------------------------------------------------------

 

4.5.Title to Assets; No Encumbrances.  Each of the Loan Parties and its
Restricted Subsidiaries has (a) good, sufficient and legal title to (in the case
of fee interests in Real Property), (b) valid leasehold interests in (in the
case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby.  All of such
assets are free and clear of Liens except for Permitted Liens.

4.6.Litigation.

(a)There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Restricted Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in liabilities of any Loan Party or any
of its Restricted Subsidiaries individually or in the aggregate in excess of
$400,000.

(b)Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $250,000 that, as of the Closing Date, is pending or,
to the knowledge of any Borrower, after due inquiry, threatened against a Loan
Party or any of its Restricted Subsidiaries.

4.7.Compliance with Laws.  No Loan Party nor any of its Restricted Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8.No Material Adverse Effect.  All historical financial statements relating to
the Loan Parties and their Restricted Subsidiaries that have been delivered by
Borrowers to Lender have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties' and their Restricted Subsidiaries' consolidated
financial condition as of the date thereof and results of operations for the
period then ended, except that (a) shared operating expenses (if applicable) are
allocated among business units, as determined by Parent in good faith and
consistently with past practice, and (b) the financial statements do not include
(i) income tax expense or benefit, interest income and expense, and non-cash
compensation expenses associated with equity compensation arrangements, or (ii)
amortization of the deferred credit under the national sales representation
agreement related to the buyout of the prior national sales representation
agreement in 2007.  Since February 28, 2018, no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Effect.

-64-

--------------------------------------------------------------------------------

 

4.9.Solvency.

(a)Each Loan Party is Solvent.

(b)No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10.Employee Benefits.  

(a)Except as set forth on Schedule 4.10, no Loan Party, none of their Restricted
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.

(b)Except as would not otherwise have a Material Adverse Effect, each Loan Party
and each of the ERISA Affiliates has complied with ERISA, the IRC and all
applicable laws regarding each Employee Benefit Plan.

(c)Except as would not otherwise have a Material Adverse Effect, each Employee
Benefit Plan is, and has been, maintained in compliance with ERISA, the IRC, all
applicable laws and the terms of each such Employee Benefit Plan.

(d)Each Employee Benefit Plan that is intended to qualify under Section 401(a)
of the IRC has received a favorable determination letter from the Internal
Revenue Service or an application for such letter is currently being processed
by the Internal Revenue Service or is entitled to rely upon an opinion letter
from the Internal Revenue Service.  To the best knowledge of each Loan Party and
the ERISA Affiliates after due inquiry, nothing has occurred which would
prevent, or cause the loss of, such qualification.

(e)No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.

(f)Except as set forth on Schedule 4.10, to each Loan Party's knowledge, no
Notification Event exists or has occurred in the past six (6) years.

(g)Except as set forth on Schedule 4.10, no Loan Party or ERISA Affiliate
sponsors, maintains, or contributes to any Employee Benefit Plan, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities that may not be terminated by any Loan Party or ERISA
Affiliate in its sole discretion at any time without material liability.

(h)No Loan Party or ERISA Affiliate has provided any security under Section 436
of the IRC.

-65-

--------------------------------------------------------------------------------

 

4.11.Environmental Condition.  Except as set forth on Schedule 4.11 to this
Agreement, (a) to each Borrower's knowledge, no Loan Party's nor any of its
Restricted Subsidiaries' properties or assets has ever been used by a Loan
Party, its Restricted Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to each Borrower's knowledge, after due
inquiry, no Loan Party's nor any of its Restricted Subsidiaries' properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c) no
Loan Party nor any of its Restricted Subsidiaries has received notice that a
Lien arising under any Environmental Law has attached to any revenues or to any
Real Property owned or operated by a Loan Party or its Restricted Subsidiaries,
and (d) no Loan Party nor any of its Restricted Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

4.12.Complete Disclosure.  All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) furnished by
or on behalf of a Loan Party or its Restricted Subsidiaries in writing to Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement or the
other Loan Documents, and all other such factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about Borrowers' industry)
hereafter furnished by or on behalf of a Loan Party or its Restricted
Subsidiaries in writing to Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The Projections
delivered to Lender on March 14, 2019, with respect to a 6-year model covering
the period March 1, 2019 through February 28, 2025, represent, and as of the
date on which any other Projections are delivered to Lender, such additional
Projections represent, Borrowers' good faith estimate, on the date such
Projections are delivered, of the Loan Parties' and their Restricted
Subsidiaries' future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Lender (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Restricted Subsidiaries, and no assurances
can be given that such Projections will be realized, and although reflecting
Borrowers' good faith estimate, projections or forecasts based on methods and
assumptions which Borrowers believed to be reasonable at the time such
Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).

4.13.Patriot Act.  To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the "Patriot Act").

-66-

--------------------------------------------------------------------------------

 

4.14.Indebtedness.  Set forth on Schedule 4.14 to this Agreement is a true and
complete list of all Indebtedness of each Loan Party and each of its Restricted
Subsidiaries outstanding immediately prior to the Closing Date ‎(other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any ‎one transaction or a series of related transactions in
an aggregate amount not to exceed $500,000) that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.15.Payment of Taxes.  Except as otherwise permitted under Section 5.5, all Tax
returns and reports of each Loan Party and its Restricted Subsidiaries required
to be filed by any of them have been timely filed, and all Taxes shown on such
Tax returns to be due and payable and all other Taxes upon a Loan Party and its
Restricted Subsidiaries and upon their respective assets, income, businesses and
franchises that are due and payable have been paid when due and payable.  Each
Loan Party and each of its Restricted Subsidiaries have made adequate provision
in accordance with GAAP for all Taxes not yet due and payable.  No Borrower
knows of any proposed Tax assessment against a Loan Party or any of its
Restricted Subsidiaries that is not being actively contested by such Loan Party
or such Restricted Subsidiary diligently, in good faith, and by appropriate
proceedings; provided, that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

4.16.Margin Stock.  Neither any Loan Party nor any of its Restricted
Subsidiaries owns any Margin Stock or is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates the provisions of Regulation T, U or X of
the Board of Governors.  Neither any Loan Party nor any of its Restricted
Subsidiaries expects to acquire any Margin Stock.

4.17.Governmental Regulation.  No Loan Party nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  No Loan
Party nor any of its Restricted Subsidiaries is a "registered investment
company" or a company "controlled" by a "registered investment company" or a
"principal underwriter" of a "registered investment company" as such terms are
defined in the Investment Company Act of 1940.

4.18.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  No Loan
Party or any of its Subsidiaries is in violation of any Sanctions.  No Loan
Party or any of its Subsidiaries or, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to

-67-

--------------------------------------------------------------------------------

 

ensure compliance with all Sanctions, Anti‑Corruption Laws and Anti‑Money
Laundering Laws.  Each of the Loan Parties and its Subsidiaries, and to the
knowledge of each such Loan Party, each director, officer, employee, agent and
Affiliate of each such Loan Party and each such Subsidiary, is in compliance
with all Sanctions, Anti-Corruption Laws and Anti‑Money Laundering Laws.  No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti‑Corruption Law
or Anti‑Money Laundering Law by any Person (including Lender, Bank Product
Provider, or other individual or entity participating in any transaction).

4.19.Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Restricted Subsidiaries before any Governmental Authority and
no grievance or arbitration proceeding pending or threatened against any Loan
Party or its Restricted Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (ii) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Loan Party or
its Restricted Subsidiaries that could reasonably be expected to result in a
material liability or in a material disruption to the business of any Loan
Party, or (iii) to the knowledge of any Borrower, after due inquiry, no union
representation question existing with respect to the employees of any Loan Party
or its Restricted Subsidiaries and no union organizing activity taking place
with respect to any of the employees of any Loan Party or its Restricted
Subsidiaries, other than as set forth on Schedule 4.19.  Schedule 4.19
identifies each union to which any employee of any Loan Party or its Restricted
Subsidiaries is a party in connection with his/her employment with such Loan
Party or Restricted Subsidiary and each collective bargaining agreement to which
any Loan Party or any of its Restricted Subsidiaries is a party.  None of any
Loan Party or its Restricted Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains unpaid or unsatisfied.  The hours worked and
payments made to employees of each Loan Party and its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  All material payments due from any Loan Party or its Restricted
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.20.Parent as a Holding Company.  Parent is a holding company and does not have
any material liabilities (other than liabilities arising under the Loan
Documents), own any material assets (other than the Equity Interests of Emmis)
or engage in any operations or business (other than the ownership of Emmis and
its Subsidiaries).

-68-

--------------------------------------------------------------------------------

 

4.21.Leases.  Each Loan Party and its Restricted Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Restricted Subsidiaries exists under
any of them.

4.22.Eligible Accounts.  As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Lender, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of a Borrower's business,
(b) owed to such Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Lender-discretionary criteria) set forth in the definition of Eligible Accounts.

4.23.Hedge Agreements.  On each date that any Hedge Agreement is executed by any
Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C.
§ 1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

4.24.Material Contracts.  Except for matters which, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Restricted Subsidiary and,
to each Borrower's knowledge, after due inquiry, each other Person that is a
party thereto in accordance with its terms, (b) has not been otherwise amended
or modified (other than amendments or modifications permitted by Section
6.6(b)), and (c) is not in default due to the action or inaction of the
applicable Loan Party or its Restricted Subsidiary.

5.

AFFIRMATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

5.1.Financial Statements, Reports, Certificates.  Borrowers (a) will deliver to
Lender each of the financial statements, reports, and other items set forth on
Schedule 5.1 to this Agreement no later than the times specified therein,
(b) agree that no Restricted Subsidiary of a Loan Party will have a fiscal year
different from that of Parent, (c) agree to maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP, and
(d) agree that they will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Restricted Subsidiaries' sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Lender.

-69-

--------------------------------------------------------------------------------

 

5.2.Reporting.  Borrowers (a) will deliver to Lender each of the reports set
forth on Schedule 5.2 to this Agreement at the times specified therein, and
(b) agree to use commercially reasonable efforts in cooperation with Lender to
facilitate and implement a system of electronic reporting for Eligible Accounts
and reporting for the Borrowing Base.

5.3.Existence.  Except as otherwise permitted under Section 6.3 or Section 6.4,
each Loan Party will, and will cause each of its Restricted Subsidiaries to, at
all times preserve and keep in full force and effect such Person's valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

5.4.Maintenance of Properties.  Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, maintain and preserve all of its assets that are
necessary and material to the conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

5.5.Taxes.  Each Loan Party will, and will cause each of its Restricted
Subsidiaries  to, (a) pay in full before delinquency or before the expiration of
any extension period all Taxes imposed, levied, or assessed against it, or any
of its assets or in respect of any of its income, businesses, or franchises,
except to the extent that the validity of such Tax is the subject of a Permitted
Protest and (b) timely file with the applicable Governmental Authority each
material Tax return of such Person on or before the date liability attaches for
failing to file any such return.

5.6.Insurance.  Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, at the expense of such Loan Party or such Restricted
Subsidiary, maintain insurance respecting each of each Loan Party's and its
Restricted Subsidiaries' assets wherever located, covering liabilities, losses
or damages as are customarily insured against by other Persons engaged in same
or similar businesses and similarly situated and located.  All such policies of
insurance shall be with financially sound and reputable insurance companies
acceptable to Lender (it being agreed that, as of the Closing Date, each of
Swiss Re, Berkley-Great Divide, Hartford, Travelers, Liberty, ACE, Homesite,
Sompo, Great American, Chubb, Starr and AIG Insurance Company is acceptable to
Lender) and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to Lender (it being agreed that the amount, adequacy, and scope of
the policies of insurance of Borrowers in effect as of the Closing Date are
acceptable to Lender).  All property insurance policies are to be made payable
to Lender for the benefit of Lender in case of loss, pursuant to a standard
lender's loss payable endorsement with a standard non-contributory "lender" or
"secured party" clause and are to contain such other provisions as Lender may
reasonably require to fully protect Lender's interest in the Collateral and to
any payments to be made under such policies.  All certificates of property and
general liability insurance are to be delivered to Lender, with the lender's
loss payable and additional insured endorsements in favor

-70-

--------------------------------------------------------------------------------

 

of Lender, and shall provide for not less than thirty days (ten days in the case
of non-payment) prior written notice to Lender of the exercise of any right of
cancellation.  If any Loan Party or its Restricted Subsidiaries fails to
maintain such insurance, Lender may arrange for such insurance, but at
Borrowers' expense and without any responsibility on Lender's part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Borrowers shall give Lender prompt
notice of any loss exceeding $250,000 covered by the casualty or business
interruption insurance of any Loan Party or its Restricted Subsidiaries.  Upon
the occurrence and during the continuance of an Event of Default, Lender shall
have the sole right to file claims under any property and general liability
insurance policies in respect of the Collateral, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

5.7.Inspection.

(a)Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
permit Lender and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
examine and make copies of its books and records, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its officers
and employees (provided, that an authorized representative of a Borrower shall
be allowed to be present) at such reasonable times and intervals as Lender may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours, at Borrowers' expense and subject to the limitations set forth
below in Section 5.7(c).

(b)Each Loan Party will, and will cause each of its Restricted Subsidiaries to,
permit Lender and each of its duly authorized representatives or agents to
conduct field examinations, appraisals or valuations at such reasonable times
and intervals as Lender may designate at Borrowers' expense, subject to the
limitations set forth below in Section 5.7(c).

(c)So long as no Event of Default shall have occurred and be continuing during a
calendar year, Borrowers shall not be obligated to reimburse Lender for more
than 2 field examinations in such calendar year.

5.8.Compliance with Laws.  Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

-71-

--------------------------------------------------------------------------------

 

5.9.Environmental.  Each Loan Party will, and will cause each of its Restricted
Subsidiaries to,

(a)Keep any property either owned or operated by any Loan Party or its
Restricted Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,

(b)Comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests,

(c)Promptly notify Lender of any release of which any Loan Party has knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by any Loan Party or its Restricted Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

(d)Promptly, but in any event within five Business Days of its receipt thereof,
provide Lender with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Loan Party or its Restricted Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Restricted Subsidiaries, and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority.

5.10.Disclosure Updates.  Each Loan Party will, promptly and in no event later
than ten Business Days after obtaining knowledge thereof, notify Lender if any
written information, exhibit, or report furnished to Lender contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in any material respect in light of the circumstances in which
made.  The foregoing to the contrary notwithstanding, any notification pursuant
to the foregoing provision will not cure or remedy the effect of the prior
untrue statement of a material fact or omission of any material fact nor shall
any such notification have the effect of amending or modifying this Agreement or
any of the Schedules hereto.

5.11.Formation or Acquisition of Subsidiaries.  No Loan Party shall form or
acquire any direct or indirect Subsidiary after the Closing Date without the
prior written consent of Lender.  If Lender provides its prior written consent
to the formation or acquisition of any new Subsidiary, at the time that the
applicable Loan Party forms or acquires such new Subsidiary (other than with
respect to any such new Subsidiary that is designated in writing to Lender as an
Unrestricted Subsidiary prior to such acquisition or formation), such Loan Party
shall simultaneously with such formation or acquisition (or such later date as
permitted by Lender), cause (a) such new Subsidiary (i) to be joined as a
Borrower hereunder pursuant to a Joinder to this Agreement or to become a
Guarantor of the Obligations, as determined by Lender, and (ii) to provide to
Lender a joinder to the Guaranty and Security Agreement, in each case, together
with such other security agreements, as well as appropriate financing statements
(and with respect to all property subject to a Mortgage, fixture filings), all
in form and substance reasonably

-72-

--------------------------------------------------------------------------------

 

satisfactory to Lender (including being sufficient to grant Lender a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary); and (b) provide to Lender all other
documentation, including the Governing Documents of such Subsidiary and one or
more opinions of counsel reasonably satisfactory to Lender, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above.  Any document, agreement, or
instrument executed or issued pursuant to this Section 5.11 shall constitute a
Loan Document.

5.12.Further Assurances.  Each Loan Party will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Lender, execute or
deliver to Lender any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Lender may
reasonably request in form and substance reasonably satisfactory to Lender, to
create, perfect, and continue perfected or to better perfect Lender's Liens in
all of the assets of each of the Loan Parties other than Excluded Property (as
defined in the Guaranty and Security Agreement) (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement), and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided, that the
foregoing shall not apply to any Subsidiary of a Loan Party that is a CFC if
providing such documents would result in adverse tax consequences or the costs
to the Loan Parties of providing such documents are unreasonably excessive (as
determined by Lender in consultation with Borrowers) in relation to the benefits
to Lender of the security afforded thereby.  To the maximum extent permitted by
applicable law, if any Borrower  or any other Loan Party refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time not to exceed 5 Business Days following the request to
do so, each Borrower and each other Loan Party hereby authorizes Lender to
execute any such Additional Documents in the applicable Loan Party's name and
authorizes Lender to file such executed Additional Documents in any appropriate
filing office.  In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Lender may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by the Collateral (as defined in the Guaranty and Security Agreement) of
the Loan Parties pursuant to Section 3 of the Guaranty and Security Agreement)
and by the Real Property Collateral.

5.13.Location of Chief Executive Office.  Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, (i) keep their respective chief
executive offices only at the Headquarters Facility, and (ii) maintain all books
and records at the Headquarters Facility.

5.14.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  Each
Loan Party will, and will cause each of its Subsidiaries to, comply with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan
Parties and its Subsidiaries will implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with, and each of the Loan Parties and their respective Subsidiaries
and Affiliates will comply with, all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

-73-

--------------------------------------------------------------------------------

 

5.15.Compliance with ERISA and the IRC.  In addition to and without limiting the
generality of Section 5.8, (a) comply in all material respects with applicable
provisions of ERISA and the IRC with respect to all Employee Benefit Plans,
(b) without the prior written consent of Lender, not take any action or fail to
take action the result of which could result in a Loan Party or ERISA Affiliate
incurring a material liability to the PBGC or to a Multiemployer Plan (other
than  to pay contributions or premiums payable in the ordinary course),
(c) allow any facts or circumstances to exist with respect to one or more
Employee Benefit Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (d) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty  excise
tax, fiduciary liability or correction obligation under ERISA or the IRC, (e)
operate each Employee Benefit Plan in such a manner that will not incur any
material tax liability under the IRC (including Section 4980B of the IRC), and
(e) furnish to Lender upon Lender's written request such additional information
about any Employee Benefit Plan for which any Loan Party or ERISA Affiliate
could reasonably expect to incur any material liability.  With respect to each
Pension Plan (other than a Multiemployer Plan) except as could not reasonably be
expected to result in liability to the Loan Parties, the Loan Parties and the
ERISA Affiliates shall (i) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any late payment or underpayment charge or penalty, all
premiums required pursuant to ERISA.

5.16.Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 5.1, Borrowers will provide Lender with copies
of (a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, and (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.

5.17.Austin Deposit Account. Each Loan Party will, and will cause each of its
Subsidiaries to, use the Austin Deposit Account (as defined in the Guaranty and
Security Agreement) exclusively for the purpose of receiving distributions from
the Austin Joint Venture, which constitute collateral under the Term Loan
Indebtedness Documents.

6.

NEGATIVE COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

6.1.Indebtedness.  Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except for Permitted Indebtedness.

6.2.Liens.  Each Loan Party will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

-74-

--------------------------------------------------------------------------------

 

6.3.Restrictions on Fundamental Changes.  Each Loan Party will not, and will not
permit any of its Restricted Subsidiaries to,

(a)enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties;
provided, that a Borrower must be the surviving entity of any such merger to
which it is a party and neither Parent nor Emmis Radio License, LLC shall be a
party to any merger, (ii) any merger between a Loan Party and a Restricted
Subsidiary of such Loan Party that is not a Loan Party so long as such Loan
Party is the surviving entity of any such merger, and (iii) any merger between
Restricted Subsidiaries of any Loan Party that are not Loan Parties,

(b)liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Restricted Subsidiaries of any Loan Party with nominal assets and nominal
liabilities, (ii) the liquidation or dissolution of a Loan Party (other than
Parent or any Borrower) or any of its wholly-owned Restricted Subsidiaries so
long as all of the assets (including any interest in any Equity Interests) of
such liquidating or dissolving Loan Party or Restricted Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Restricted Subsidiary of any Loan Party that is
not a Loan Party (other than any such Restricted Subsidiary the Equity Interests
of which (or any portion thereof) is subject to a Lien in favor of Lender) so
long as all of the assets of such liquidating or dissolving Restricted
Subsidiary are transferred to a Restricted Subsidiary of a Loan Party that is
not liquidating or dissolving,

(c)suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4, or

(d)change its classification/status for U.S. federal income tax purposes.

6.4.Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.10, each Loan Party will not, and will
not permit any of its Restricted Subsidiaries to, convey, sell, lease, license,
assign, transfer, or otherwise dispose of any of its or their assets.

6.5.Nature of Business.  Each Loan Party will not, and will not permit any of
its Restricted Subsidiaries to, make any change in the nature of its or their
business as described in Schedule 6.5 to this Agreement or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent any Loan
Party and its Restricted Subsidiaries from engaging in any business that is
reasonably related or ancillary to its or their business.

6.6.Prepayments and Amendments.  Each Loan Party will not, and will not permit
any of its Restricted Subsidiaries to,

(a)Except in connection with Refinancing Indebtedness permitted by Section 6.1,
optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations,
(C) Permitted Intercompany Advances, or (D) other Indebtedness so long as the
Payment Conditions are satisfied, or

-75-

--------------------------------------------------------------------------------

 

(b)Directly or indirectly, amend, modify, or change any of the terms or
provisions of:

(i)any agreement, instrument, document, indenture, or other writing
evidencing  or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, and (D) Indebtedness permitted under clauses (c), (e) and
(f) of the definition of Permitted Indebtedness,

(ii)the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of Lender; or

(iii)any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of Lender.

6.7.Restricted Payments.  Each Loan Party will not, and will not permit any of
its Restricted Subsidiaries to, make any Restricted Payment; provided, that so
long as it is permitted by law, and so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom:

(a)Parent may make distributions to former employees, officers, or directors of
any Borrower or any Restricted Subsidiary (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Equity Interests
of Parent held by such Persons in accordance with the terms of any applicable
stock purchase agreement or stockholders agreement among the parties, provided,
that the aggregate amount of such distributions made by Parent during the term
of this Agreement does not exceed $250,000 in any fiscal year,

(b)Parent may make distributions to former employees, officers, or directors of
any Borrower or any Restricted Subsidiary (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to Parent on account of repurchases of the
Equity Interests of Parent held by such Persons; provided that such Indebtedness
was incurred by such Persons solely to acquire Equity Interests of Parent,

(c)Parent may exchange Qualified Equity Interests for other Qualified Equity
Interests; provided, that cash payment may be made by Parent in exchange for
fractional shares,

(d)Parent may make Restricted Payments of cash in lieu of fractional shares upon
conversion of convertible securities or upon any stock dividend, stock split or
combination or business combination, so long as such conversion, stock dividend
or stock split is not prohibited by Section 6.12,

(e)Parent may make non-cash Restricted Payments of Equity Interests of Parent
deemed to occur upon the exercise of stock options or warrants to the extent
such Equity Interests represent a portion of the exercise price for such stock
options, warrants or other similar rights (including vesting of restricted
stock), and Parent may make cash payments in connection with the satisfaction of
related withholding tax obligations,

-76-

--------------------------------------------------------------------------------

 

(f)Parent's Restricted Subsidiaries may make distributions to Parent  (i) in an
amount sufficient to pay franchise taxes and other fees required to maintain the
legal existence of the Loan Parties and their Restricted Subsidiaries and to pay
income taxes for Parent's consolidated tax group, in accordance with applicable
law, in each case to the extent actually used by Parent to concurrently pay such
taxes, costs and expenses, and (ii) in an amount sufficient (x) to pay
reasonable fees to directors of Parent, (y) to reimburse reasonable,
out-of-pocket expenses of the directors of Parent incurred in the course of
fulfilling their duties in such capacity, (z) to pay out-of-pocket legal,
accounting, transfer agent, proxy solicitation, insurance and filing costs and
other expenses in the nature of overhead or public company expenses, in each
case, in the ordinary course of business of the Loan Parties and their
Restricted Subsidiaries, or

(g)any Restricted Payment made by a Loan Party to any other Loan Party (other
than Parent);

(h)other Restricted Payments so long as the Payment Conditions are satisfied.

6.8.Accounting Methods.  Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.9.Investments.  Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment except for Permitted Investments.

6.10.Transactions with Affiliates.  Each Loan Party will not, and will not
permit any of its Restricted Subsidiaries  to, directly or indirectly, enter
into or permit to exist any transaction with any Affiliate of any Loan Party or
any of its Subsidiaries except for:

(a)transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between such Loan Party or its Restricted Subsidiaries, on the
one hand, and any Affiliate of such Loan Party or its Restricted Subsidiaries,
on the other hand, so long as such transactions (i) are fully disclosed to
Lender prior to the consummation thereof, if they involve one or more payments
by such Loan Party or its Restricted Subsidiaries in excess of $250,000 for any
single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to such Loan Party or its Restricted Subsidiaries,
as applicable, than would be obtained in an arm's length transaction with a
non-Affiliate,

(b)any indemnity provided for the benefit of directors (or comparable managers)
of a Loan Party or one of its Restricted Subsidiaries so long as it has been
approved by such Loan Party's or such Restricted Subsidiary's board of directors
(or comparable governing body) in accordance with applicable law,

(c)the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Restricted Subsidiaries in the ordinary course of business and
consistent with industry practice so long as it has been approved by such Loan
Party's or such Restricted Subsidiary's board of directors (or comparable
governing body) in accordance with applicable law,

-77-

--------------------------------------------------------------------------------

 

(d)(i) transactions solely among the Loan Parties (other than Parent), and
(ii) transactions solely among Restricted Subsidiaries of Loan Parties that are
not Loan Parties,

(e)transactions permitted by Section 6.3, Section 6.7, or Section 6.9,

(f)agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Restricted Subsidiaries for the purpose of the counterparty thereof operating
its business, and agreements for the assignment of intellectual property from
any Loan Party or any of its Restricted Subsidiaries to any Loan Party.

6.11.Use of Proceeds.  Each Loan Party will not, and will not permit any of its
Restricted Subsidiaries to, use the proceeds of any Loan made hereunder for any
purpose other than (a) on the First Funding Date, (i) to pay, in full, the St.
Louis Tax Payment, and (ii) consistent with the terms and conditions hereof, for
their lawful and permitted purposes, and (b) thereafter, consistent with the
terms and conditions hereof, for their lawful and permitted purposes; provided
that (x) no part of the proceeds of the loans made to Borrowers will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors,
(y) no part of the proceeds of any Loan or Letter of Credit will be used,
directly or indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person), or in any other manner that would result in a violation of
Sanctions by any Person, and (z) no part of the proceeds of any Loan or Letter
of Credit will be used, directly or indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti‑Money Laundering Laws.

6.12.Limitation on Issuance of Equity Interests.  Except for the issuance or
sale of Qualified Equity Interests by Parent, each Loan Party will not, and will
not permit any of its Restricted Subsidiaries to, issue or sell any of its
Equity Interests.

6.13.Parent as Holding Company.  Parent will not incur any liabilities (other
than (i) liabilities arising under the Loan Documents, (ii) the incurrence of
indemnification obligations under the Parent's organizational documents, (iii)
the guaranty by Parent of any obligations of any of the other Loan Parties, to
the extent such obligations are otherwise permitted hereunder or under the other
Loan Documents, (iv) the issuance of Indebtedness in connection with stock
repurchases otherwise permitted hereunder, and the ownership of any stock
repurchased in connection therewith, (v) the incurrence of liabilities
constituting ordinary course overhead expenses in connection with Parent's
activities as a holding company and related to the business of the entities
within Parent's consolidated tax group, in accordance with applicable law,
including liabilities for payment of taxes associated with the operations of the
Loan Parties, and (vi) the incurrence of liabilities arising out of the
litigation matters not otherwise constituting an Event of Default hereunder),
own or acquire any assets (other than the Equity Interests of Emmis) or engage
itself in any operations or business, except in connection with its ownership of
Emmis and its rights and obligations under the Loan Documents.

-78-

--------------------------------------------------------------------------------

 

6.14.Employee Benefits. Each Loan Party and its Subsidiaries shall not:

(a)Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in a
manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in any liability of any Loan Party to the PBGC
in excess of $300,000.

(b)Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect or a lien under Section 303(k) of ERISA or 430(k) of the
Code.

(c)Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $150,000 with respect to all Pension Plans in the aggregate.

(d)Amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting in a
material increase in current liability such that a Loan Party or ERISA Affiliate
is required to provide security to such Plan under the IRC.

(e)Withdraw from, or permit an ERISA Affiliate to withdraw from, any
Multiemployer Plan or directly or indirectly incur any Withdrawal Liability that
could reasonably be expected to cause any Loan Party to have liability in excess
of $300,000 that is not reserved for with proceeds from Permitted Dispositions.

(f)Fail to timely make any required contribution to a Multiemployer Plan or fail
to make, or permit any ERISA Affiliate to fail to make, any required installment
payment for Withdrawal liability with respect to any Multiemployer Plan which
such Person withdrew from prior to the date hereof.

(g)Engage in any prohibited transaction with respect to any Employee Benefit
Plan or incur any fine, excise tax, or penalty with respect to any Employee
Benefit Plan in excess of $300,000.

7.

FINANCIAL COVENANTS.

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations, Parent and Borrowers will:

(a)Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio of at least
1.1 to 1.0 (i) calculated for each 12-month period ending on the last day of
each fiscal quarter and (ii) calculated for each 12-month period ending on the
first day of any Monthly Covenant Testing Period and on the last day of each
fiscal month occurring until the end of any Monthly Covenant Testing Period,
calculated for each 12-month period ending on the last day of each fiscal month.

-79-

--------------------------------------------------------------------------------

 

8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

8.1.Payments.  If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due to Lender, reimbursement of Lender Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of five Business Days, (b) all or any
portion of the principal of the Loans, or (c) any amount payable to Lender in
reimbursement of any drawing under a Letter of Credit;

8.2.Covenants.  If any Loan Party or any of its Restricted Subsidiaries:

(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing (or the applicable equivalent thereof, if any) in its jurisdiction of
organization), 5.5 (solely with respect to F.I.C.A., F.U.T.A., federal income
taxes and any other taxes or assessments the non-payment of which may result in
a Lien having priority over Lender's Liens), 5.6, 5.7, 5.10, 5.11, 5.13, or 5.14
of this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 7 of the Guaranty and Security Agreement;

(b)fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5 (other than F.I.C.A., F.U.T.A., federal
income Taxes and any other Taxes or assessments the non-payment of which may
result in a Lien having priority over Lender's Liens), 5.8, and 5.12 of this
Agreement and such failure continues for a period of ten days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Lender; or

(c)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of (i)
the date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Lender;

8.3.Judgments.  If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $250,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Restricted Subsidiaries, or with respect to
any of their respective assets, and either (a) there is a period of thirty
consecutive days at any time after the entry of any such judgment, order, or
award during which (i) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (ii) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

-80-

--------------------------------------------------------------------------------

 

8.4.Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by a
Loan Party or any of its Restricted Subsidiaries;

8.5.Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against a Loan Party or any of its Restricted Subsidiaries and any of the
following events occur:  (a) such Loan Party or such Restricted Subsidiary
consents to the institution of such Insolvency Proceeding against it, (b)  the
petition commencing the Insolvency Proceeding is not timely controverted,
(c) the petition commencing the Insolvency Proceeding is not dismissed within
sixty calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Restricted Subsidiary, or (e) an order for relief shall
have been issued or entered therein;

8.6.Default Under Other Agreements.  If there is (a) a default under the terms
of any of the Term Loan Indebtedness Documents or the Real Property Indebtedness
Documents (subject to the expiration of any applicable notice or cure period),
(b) a default in one or more agreements (other than the Term Loan Indebtedness
Documents or the Real Property Indebtedness Doucments) to which a Loan Party or
any of its Restricted Subsidiaries is a party with one or more third Persons
relative to a Loan Party's or any of its Restricted Subsidiaries' Indebtedness
involving an aggregate amount of $250,000 or more, and such default (i) occurs
at the final maturity of the obligations thereunder, or (ii) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party's or its Restricted Subsidiary's obligations
thereunder, or (c) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party;

8.7.Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Lender in connection with this Agreement or any other Loan Document
proves to be untrue in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof;

8.8.Guaranty.  If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement or under any other guaranty in favor of
Lender is limited or terminated by operation of law or by such Guarantor (other
than in accordance with the terms of this Agreement) or if any Guarantor
repudiates or revokes or purports to repudiate or revoke any such guaranty.

8.9.Security Documents.  If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases, first priority Lien on the
Collateral covered thereby, except as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement;

-81-

--------------------------------------------------------------------------------

 

8.10.Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Lender) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Restricted Subsidiaries, or
by any Governmental Authority having jurisdiction over a Loan Party or its
Restricted Subsidiaries, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party or its Restricted Subsidiaries shall deny that such
Loan Party or its Restricted Subsidiaries has any liability or obligation
purported to be created under any Loan Document; or

8.11.Change of Control.  A Change of Control shall occur, whether directly or
indirectly.

8.12.ERISA.  The occurrence of any of the following events:  (a) any Loan Party
or ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to a Pension Plan or Multiemployer Plan, and
such failure could reasonably be expected to result in liability in excess of
$300,000, (b) an accumulated funding deficiency or funding shortfall in excess
of $300,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, individually or in the aggregate, (c) a Notification Event, which could
reasonably be expected to result in liability in excess of $300,000, either
individually or in the aggregate, or (d) any Loan Party or ERISA Affiliate
completely or partially withdraws from one or more Multiemployer Plans and
incurs Withdrawal Liability in excess of $300,000 in the aggregate that is not
reserved for from proceeds of Permitted Dispositions, or fails to make any
Withdrawal Liability payment when due.

9.

RIGHTS AND REMEDIES.

9.1.Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Lender may, in addition to any other rights or remedies
provided for hereunder or under any other Loan Document or by applicable law, do
any one or more of the following:

(a)by written notice to Borrowers, (i) declare the principal of, and any and all
accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Lender to be held
as security for Borrowers' reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

(b)by written notice to Borrowers, declare the Commitments terminated, whereupon
the Commitments shall immediately be terminated together with (i) any obligation
of Lender to make Revolving Loans, and (ii) the obligation of Lender to issue
Letters of Credit; and

(c)exercise all other rights and remedies available to Lender under the Loan
Documents, under applicable law, or in equity.

-82-

--------------------------------------------------------------------------------

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by Lender, the Commitments shall automatically terminate and the Obligations
(other than the Bank Product Obligations), inclusive of the principal of, and
any and all accrued and unpaid interest and fees in respect of, the Loans and
all other Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and Borrowers shall
automatically be obligated to repay all of such Obligations in full (including
Borrowers being obligated to provide (and Borrowers agree that they will
provide) (1) Letter of Credit Collateralization to Lender to be held as security
for Borrowers' reimbursement obligations in respect of drawings that may
subsequently occur under issued and outstanding Letters of Credit, and (2) Bank
Product Collateralization to be held as security for Borrowers' or their
Subsidiaries' obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Parent and Borrowers.

9.2.Remedies Cumulative.  The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Default or Event of Default shall be deemed a continuing
waiver.  No delay by Lender shall constitute a waiver, election, or acquiescence
by it.

10.

WAIVERS; INDEMNIFICATION.

10.1.Demand; Protest; etc.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by
Lender on which any Loan Party may in any way be liable.

10.2.Lender's Liability for Collateral.  Each Borrower hereby agrees
that:  (a) so long as Lender complies with its obligations, if any, under the
Code, Lender shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Loan Parties.

10.3.Indemnification.  Each Borrower shall pay, indemnify, defend, and hold the
Lender-Related Persons (each, an "Indemnified Person") harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery, enforcement,
performance, or administration (including any restructuring or workout

-83-

--------------------------------------------------------------------------------

 

with respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Loan Parties'
and their Restricted Subsidiaries' compliance with the terms of the Loan
Documents (provided, that the indemnification in this clause (a) shall not
extend to any claims for Taxes, which shall be governed by Section 15, other
than Taxes which relate to primarily non-Tax claims), (b) with respect to any
actual or prospective investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, the making of any Loans or issuance of any
Letters of Credit hereunder, or the use of the proceeds of the Loans or the
Letters of Credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any
manner related thereto, and (c) in connection with or arising out of any
presence or release of Hazardous Materials at, on, under, to or from any assets
or properties owned, leased or operated by any Loan Party or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any Loan Party or
any of its Subsidiaries (each and all of the foregoing, the "Indemnified
Liabilities").  The foregoing to the contrary notwithstanding, no Borrower shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents.  This provision shall survive the termination
of this Agreement and the repayment in full of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to any Loan Party or Lender, as the case may be, they shall be sent to
the respective address set forth below:

-84-

--------------------------------------------------------------------------------

 

 

If to any Loan Party:

EMMIS OPERATING COMPANY

One Emmis Plaza, Suite 700

40 Monument Circle

Indianapolis, Indiana 46204

Attn: Ryan A. Hornaday

Fax No.: (317) 684-5583

with copies to:

KRIEG DEVAULT LLP

12800 N. Meridian Street, Suite 300

Carmel, Indiana 46032

Attn:  Tammy Haney, Esq.

Fax No.:  (317) 636-1507

If to Lender:

WELLS FARGO BANK, NATIONAL ASSOCIATION

10 South Wacker Drive, 26th Floor

Chicago, Illinois 60606

Attn: Loan Portfolio Manager

Fax No.:  (312) 332-0424

with copies to:

GOLDBERG KOHN LTD.

55 East Monroe Street, Suite 3300

Chicago, Illinois 60603

Attn:  Maria T. McGuire, Esq.

Fax No.:  (312) 863-7442

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

-85-

--------------------------------------------------------------------------------

 

(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF PARENT
AND EACH BORROWER AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(b).

(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND EACH
BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM").  EACH OF PARENT AND EACH BORROWER AND LENDER REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d)EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE BOROUGH OF MANHATTAN, CITY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

-86-

--------------------------------------------------------------------------------

 

(e)NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST LENDER OR ANY AFFILIATE,
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT
OF LENDER FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

(f)IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii)THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii)UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE

-87-

--------------------------------------------------------------------------------

 

PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE
SHALL BE APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING
APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR
PROVISIONAL REMEDIES.

(iv)EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v)THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi)THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

-88-

--------------------------------------------------------------------------------

 

(vii)THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

13.

ASSIGNMENTS; SUCCESSORS.

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, that no Borrower or any other Loan
Party may assign this Agreement or any rights or duties hereunder without
Lender's prior written consent and any prohibited assignment shall be absolutely
void ab initio.  No consent to assignment by the Lender shall release any
Borrower or any other Loan Party from its Obligations.  Lender may assign this
Agreement and the other Loan Documents in whole or in part and its rights and
duties hereunder or grant participations in the Obligations hereunder and
thereunder and no consent or approval by any Borrower or any other Loan Party is
required in connection with any such assignment or participation. Each Lender
that assigns a Loan or sells a participation therein, shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each assignee or participant and the
principal amounts (and stated interest) of each assignee's or participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Register”); provided that no Lender shall have any obligation to disclose all
or any portion of the Register (including the identity of any assignee or
participant or any information relating to a participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in "registered form" for the purposes of the IRC, including under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Register as the owner of interest for
all Tax purposes of this Agreement.  It is intended that any such Register be
maintained such that the Loans are in "registered form" for the purposes of the
IRC.

14.

AMENDMENTS; WAIVERS.

No amendment or modification of this Agreement or any other Loan Document or any
other document or agreement described in or related to this Agreement shall be
effective unless it has been agreed to by Lender in a writing that specifically
states that it is intended to amend or modify specific Loan Documents, or any
other document or agreement described in or related to this Agreement.  No
failure by Lender to exercise any right, remedy, or option under this Agreement
or any other Loan Document, or delay by Lender in exercising the same, will
operate as a waiver thereof.  No waiver by Lender will be effective unless it is
in writing, and then only to the extent specifically stated.  No waiver by
Lender on any occasion shall affect or diminish Lender's rights thereafter to
require strict performance by Borrowers or any other Loan Party of any provision
of this Agreement.  Lender's rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy that
Lender may have.

-89-

--------------------------------------------------------------------------------

 

15.

TAXES.

All payments made by any Borrower or any other Loan Party hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required under applicable law,
each Borrower shall comply with the next sentence of this Section 15.  If any
Taxes are so levied or imposed, each Borrower and each other Loan Party agrees
to pay the full amount of such Taxes to the applicable Government Authority and,
if such Tax is an Indemnified Tax, such additional amounts to the Lender (or
other recipient) as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 15 after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or therein to
the Lender (or other recipient). The Loan Parties shall jointly and severally
indemnify each Indemnified Person (as defined in Section 10.3) (collectively a
"Tax Indemnitee") for the full amount of Indemnified Taxes arising in connection
with this Agreement or any other Loan Document (including, without limitation,
any Indemnified Taxes or Other Taxes imposed or asserted on, or attributable to,
amounts payable under this Section 15) imposed on, or paid by, such Tax
Indemnitee and all reasonable and documented fees and disbursements of
attorneys, experts or consultants, and all other  reasonable costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification, as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, except to
the extent such fees, or other amounts payable were solely the result of the Tax
Indemnitee's willful misconduct, bad faith, or gross negligence (as finally
determined by a court of competent jurisdiction). Each Borrower and each other
Loan Party will furnish to Lender as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing such payment by such Borrower.  Each Borrower agrees to pay
any present or future stamp, value added or documentary taxes or any other
excise or property taxes, charges, or similar levies that arise from any payment
made hereunder or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document ("Other Taxes"). Each Lender becoming a party hereto or receiving an
assignment of an interest in the Loan shall deliver to the Administrative
Borrower at the time its becomes a party hereto or receives an assignment of an
interest in a Loan (or otherwise at the reasonable request of Administrative
Borrower), a duly executed and complete IRS Form W-9 if such Lender is a United
States person within the meaning of Section 7701(a)(30) of the IRC, or IRS Form
W-8BEN, W-8BEN-E, W-8IMY (with applicable attachments) or W-8ECI, as applicable,
if such Lender is not a United States person within the meaning of Section
7701(a)(30) of the IRC, attesting to such Lender's status for United States
federal withholding tax purposes.

-90-

--------------------------------------------------------------------------------

 

16.

GENERAL PROVISIONS.

16.1.Effectiveness.  This Agreement shall be binding and deemed effective when
executed by Parent, each Borrower and Lender.

16.2.Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

16.3.Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against Lender or Parent or any Borrower, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

16.4.Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

16.5.Bank Product Providers.  Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Lender is acting.  Lender hereby agrees to act as agent for
such Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Lender as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Lender and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Lender shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Lender to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Lender shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Lender as to
the amounts that are due and owing to it and such written certification is
received by Lender a reasonable period of time prior to the making of such
distribution.  Lender shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Lender shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Lender by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so.  Each Borrower
acknowledges and agrees that no Bank Product Provider

-91-

--------------------------------------------------------------------------------

 

has committed to provide any Bank Products and that the providing of Bank
Products by any Bank Product Provider is in the sole and absolute discretion of
such Bank Product Provider.  Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Bank Product
shall have any voting or approval rights hereunder solely by virtue of its
status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in its capacity as Lender, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

16.6.Debtor-Creditor Relationship.  The relationship between Lender, on the one
hand, and the Loan Parties, on the other hand, is solely that of creditor and
debtor.  Lender does not have (nor shall be deemed to have) any fiduciary
relationship or duty to any Loan Party arising out of or in connection with the
Loan Documents or the transactions contemplated thereby, and there is no agency
or joint venture relationship between Lender, on the one hand, and the Loan
Parties, on the other hand, by virtue of any Loan Document or any transaction
contemplated therein.

16.7.Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

16.8.Revival and Reinstatement of Obligations; Certain Waivers.

(a)If Lender or any Bank Product Provider repays, refunds, restores, or returns
in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to Lender or such Bank Product
Provider in full or partial satisfaction of any Obligation or on account of any
other obligation of any Loan Party under any Loan Document or any Bank Product
Agreement, because the payment, transfer, or the incurrence of the obligation so
satisfied is asserted or declared to be void, voidable, or otherwise recoverable
under any law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent transfers, preferences, or other voidable
or recoverable obligations or transfers (each, a "Voidable Transfer"), or
because Lender or Bank Product Provider elects to do so on the reasonable advice
of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that Lender or Bank Product Provider elects to
repay, restore, or return (including pursuant to a settlement of any claim in
respect thereof), and as to all reasonable costs, expenses, and attorneys' fees
of Lender or Bank Product Provider related thereto, (i) the liability of the
Loan Parties with respect to the amount or property paid, refunded, restored, or
returned will

-92-

--------------------------------------------------------------------------------

 

automatically and immediately be revived, reinstated, and restored and will
exist, and (ii) Lender's Liens securing such liability shall be effective,
revived, and remain in full force and effect, in each case, as fully as if such
Voidable Transfer had never been made.  If, prior to any of the foregoing,
(A) Lender's Liens shall have been released or terminated, or (B) any provision
of this Agreement shall have been terminated or cancelled, Lender's Liens, or
such provision of this Agreement, shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligation of any
Loan Party in respect of such liability or any Collateral securing such
liability.  This provision shall survive the termination of this Agreement and
the repayment in full of the Obligations.

16.9.Confidentiality.

(a)Lender agrees that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Lender in a confidential manner, and shall not be disclosed by Lender to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to Lender and to employees,
directors and officers of Lender (the Persons in this clause (i), "Lender
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of Lender (including the Bank Product Providers);
provided, that any such Subsidiary or Affiliate shall have agreed to receive
such information hereunder subject to the terms of this Section 16.9, (iii) as
may be required by regulatory authorities so long as such authorities are
informed of the confidential nature of such information, (iv) as may be required
by statute, decision, or judicial or administrative order, rule, or regulation;
provided, that (x) prior to any disclosure under this clause (iv), the
disclosing party agrees to provide Borrowers with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process; provided, that (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or the Lender Representatives),
(viii) in connection with any assignment, participation or pledge of Lender's
interest under this Agreement; provided, that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 16.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 16.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in

-93-

--------------------------------------------------------------------------------

 

clause (i) above), (ix) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Lender, any of their
respective Affiliates, or their respective counsel) under this clause (ix) with
respect to litigation involving any Person (other than any Borrower, Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof, and (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.

(b)Anything in this Agreement to the contrary notwithstanding, Lender may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents in its marketing or promotional materials, with such
information to consist of deal terms and other information customarily found in
such marketing or promotional materials and may otherwise use the name, logos,
and other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of Lender.

16.10.Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement is outstanding or unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not expired or been terminated.

16.11.Patriot Act; Due Diligence.  Lender hereby notifies Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow Lender to identify each Loan Party in accordance with the Patriot Act.  In
addition, Lender shall have the right to periodically conduct due diligence on
all Loan Parties, their senior management and key principals and legal and
beneficial owners. Each Loan Party agrees to cooperate in respect of the conduct
of such due diligence and further agrees that the reasonable costs and charges
for any such due diligence by Lender shall constitute Lender Expenses hereunder
and be for the account of Borrowers.

16.12.Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

-94-

--------------------------------------------------------------------------------

 

16.13.Emmis as Agent for Borrowers.  Each Borrower hereby irrevocably appoints
Emmis as the borrowing agent and attorney-in-fact for all Borrowers (the
"Administrative Borrower") which appointment shall remain in full force and
effect unless and until Lender shall have received prior written notice signed
by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Lender with all notices with respect to Revolving Loans and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and the other Loan Documents (and any notice or instruction
provided by Administrative Borrower shall be deemed to be given by Borrowers
hereunder and shall bind each Borrower), (b) to receive notices and instructions
from Lender (and any notice or instruction provided by Lender to the
Administrative Borrower in accordance with the terms hereof shall be deemed to
have been given to each Borrower), (c) to enter into Bank Product Provider
Agreements on behalf of Borrowers and their Restricted Subsidiaries, and (d) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender shall not incur liability to any Borrower as a result
hereof.  Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.  To induce Lender to do so, and
in consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify Lender and hold Lender harmless against any and all liability,
expense, loss or claim of damage or injury, made against Lender by any Borrower
or by any third party whosoever, arising from or incurred by reason of (i) the
handling of the Loan Account and Collateral of Borrowers as herein provided, or
(ii) Lender's relying on any instructions of the Administrative Borrower, except
that Borrowers will have no liability to the relevant Lender-Related Person
under this Section 16.13 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence, bad faith or willful misconduct of such Lender-Related Person,
as the case may be.

[Signature pages to follow]

 

 

-95-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

PARENT:

 

EMMIS COMMUNICATIONS CORPORATION,

an Indiana corporation

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

 

Name:

J. Scott Enright

 

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

EMMIS OPERATING COMPANY,

an Indiana corporation

 

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

 

Name:

J. Scott Enright

 

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Lender

 

 

 

By:

Victor Panasci

 

 

 

Name:

/s/ Victor Panasci

 

 

 

 

Its Authorized Signatory

 

 

[signature page to credit agreement]